       Case 4:19-cv-00244-SMR-CFB        Document
              E-FILED 2019 JUL 05 10:02 PM DALLAS -1-1 Filed
                                                   CLERK     08/05/19 COURT
                                                          OF DISTRICT  Page 1 of 64




                    IN THE IOWA DISTRICT COURT FOR DALLAS COUNTY


  JAMES REEVES,
                                                               Case No.: _________
       Plaintiff,

  v.
                                                                 ORIGINAL NOTICE
  NORTHERN NATURAL GAS
  COMPANY, BERKSHIRE HATHAWAY
  ENERGY COMPANY, GAYLE
  PALMER, DAN BROGDEN, MIKE
  MEYERS, BRIAN GARCIA, BRIAN                                           EXHIBIT
  MUNDT, MATT FINNEGAN, CHARLES
  RUSSELL AND SARAH ATHEN,                                                    A
  Individually and in their corporate capacities,

       Defendants.


TO THE ABOVE-NAMED DEFENDANT:
          You are notified that a petition has been filed in the office of the clerk of this court
naming you as the defendant in this action. A copy of the petition (and any documents filed with
it) is attached to this notice.
       The Plaintiff’s attorney is E.J. Flynn whose address is Flynn Law Firm, P.L.C., 2900
100th Street, Ste. 304, Urbandale, Iowa 50322 and whose telephone number is (515) 270-1941
and whose facsimile number is (855) 296-3165.
        You are further notified that unless, within 20 days after service of this Original Notice
upon you, you serve, and within a reasonable time thereafter file a motion or answer in the Iowa
District Court for Linn County, at the county Courthouse in Dallas County, Iowa, a judgment by
default will be rendered against you for the relief demanded in the Petition.
        This case has been filed in a county that utilizes electronic filing. Please refer to the Iowa
Court Rules, Chapter 16, for general rules and information on electronic filing. Please also note
that Chapter 16, Division VI contains specific rules regarding protection of personal information
in court filings. If you require the assistance of auxiliary aids or services to participate in court
because of a disability, immediately call your district ADA coordinator at 515-286-3394. (If you
are hearing impaired, call Relay Iowa TTY at 1-800-735-2943).
                                           IMPORTANT

       YOU ARE ADVISED TO SEEK LEGAL ADVICE AT ONCE TO PROTECT YOUR
                                 INTERESTS.
  Case 4:19-cv-00244-SMR-CFB       Document
         E-FILED 2019 JUL 08 9:03 AM DALLAS - 1-1 Filed
                                              CLERK     08/05/19COURT
                                                    OF DISTRICT   Page 2 of 64




STATE OF IOWA JUDICIARY                                                      Case No.   LACV041859
                                                                             County     Dallas
Case Title    REEVES V. NORTHERN NATURAL GAS COMPANY, ET AL

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (515) 286-3394 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued   07/08/2019 09:03:05 AM




District Clerk of Dallas                     County

/s/ Linda Bever
     Case 4:19-cv-00244-SMR-CFB        Document
            E-FILED 2019 JUL 05 10:02 PM DALLAS -1-1 Filed
                                                 CLERK     08/05/19 COURT
                                                        OF DISTRICT  Page 3 of 64



          IN THE IOWA DISTRICT COURT IN AND FOR DALLAS COUNTY
                                     *
JAMES REEVES,                        *
                                     *
       Plaintiff,                    *        Case No. __________
                                     *
v.                                   *
                                     *        PETITION AT LAW
NORTHERN NATURAL GAS COMPANY, *              AND JURY DEMAND
BERKSHIRE HATHAWAY ENERGY            *
COMPANY, GAYLE PALMER, DAN           *
BROGDEN, MIKE MEYERS, BRIAN          *
GARCIA, BRIAN MUNDT, MATT            *
FINNEGAN, CHARLES RUSSELL            *
AND SARAH ATHEN, Individually and in *
their Corporate Capacities,          *
                                     *
       Defendants.                   *
                                     *

       COMES NOW the Plaintiff, James Reeves, by and through his attorneys, and for his

cause of action against Defendants, Northern Natural Gas Company, Berkshire Hathaway

Energy Company, Gayle Palmer, Dan Brogden, Mike Meyers, Brian Garcia, Brian Mundt, Matt

Finnegan, Charles Russell and Sarah Athen states as follows:

                                       INTRODUCTION

       1.    This is an action to redress illegal harassment, discrimination and retaliation based

upon disability and age in violation of the Iowa Civil Rights Act, Iowa Code § 216 (hereinafter

referred to as the “Iowa Civil Rights Act or the ICRA”) and wrongful termination in violation of

public policy.

                                  JURISDICTION & VENUE

       2.    Jurisdiction of the Court is invoked pursuant to Iowa Code § 216, the Iowa Civil

Rights Act and is proper as the amount in controversy exceeds the jurisdictional requirements of

the Iowa District Courts in and for Dallas County.


                                                 1
     Case 4:19-cv-00244-SMR-CFB        Document
            E-FILED 2019 JUL 05 10:02 PM DALLAS -1-1 Filed
                                                 CLERK     08/05/19 COURT
                                                        OF DISTRICT  Page 4 of 64



       3.    The unlawful acts alleged herein were committed, among other places, in Dallas

County, Iowa.

                                            PARTIES

       4.    Plaintiff James Reeves (hereinafter referred to as “Plaintiff” or “Mr. Reeves”) was

at all times material hereto a citizen and resident of Dallas County, Iowa.

       5.    Defendant Berkshire Hathaway Energy Company, f/k/a Maverick Reincorporation

Sub, Inc. (hereinafter referred to as “BHE”) is and was at all times material hereto an Iowa

corporation doing business in Dallas County, Iowa and Polk County, Iowa with its principal

place of business located in Polk County, Iowa and a wholly owned subsidiary, Defendant

Northern Natural Gas Company, located in Dallas County, Iowa.

       6.    Defendant Northern Natural Gas Company (hereinafter referred to as “Northern”) is

and was at all times material hereto a Delaware company and a wholly owned and controlled

subsidiary of Defendant BHE, doing business in Dallas County, Iowa and Polk County, Iowa

with a place of business located in Dallas County, Iowa.

       7.    Defendant Gayle Palmer (hereinafter referred to as “Palmer”) is and was at all times

material hereto a citizen and resident of Dallas County, Iowa. Palmer was at all times material

hereto Mr. Reeves’ direct supervisor and a managerial employee and agent of Defendants

Northern and BHE. Palmer participated in, influenced and controlled the decisions to unlawfully

harass, discriminate and retaliate against Mr. Reeves as set forth herein, including the decision to

fire Mr. Reeves, and the unlawful harassment, discrimination, retaliation, wrongful termination

and other unlawful actions described within this Petition. Among other things, Palmer was one of

the persons who ordered Mr. Reeves to misrepresent relevant facts during an investigation and

made the decision to fire Mr. Reeves after nine (9) years of employment.



                                                 2
     Case 4:19-cv-00244-SMR-CFB        Document
            E-FILED 2019 JUL 05 10:02 PM DALLAS -1-1 Filed
                                                 CLERK     08/05/19 COURT
                                                        OF DISTRICT  Page 5 of 64



       8.    Defendant Dan Brogden (hereinafter referred to as “Brogden”) is and was at all

times material hereto a citizen and resident of Dallas County, Iowa. Brogden was at all times

material hereto Mr. Reeves’ supervisor, a “safety specialist,” and a managerial employee and

agent of Defendants Northern and BHE. Brogden participated in, influenced and controlled the

decisions to unlawfully harass, discriminate and retaliate against Mr. Reeves as set forth herein,

including the decision to fire Mr. Reeves, and the unlawful harassment, discrimination,

retaliation, wrongful termination and other unlawful actions described within this Petition.

Among other things, Brogden was one of the persons who made the decision to fire Mr. Reeves.

       9.    Defendant Mike Meyers (hereinafter referred to as “Meyers”) is and was at all times

material hereto a citizen and resident of Dallas County, Iowa. Meyers was at all times material

hereto Mr. Reeves’ supervisor, a “team leader,” and a managerial employee and agent of

Defendants Northern and BHE. Meyers participated in, influenced and controlled the decisions

to unlawfully harass, discriminate and retaliate against Mr. Reeves as set forth herein, including

the decision to fire Mr. Reeves, and the unlawful harassment, discrimination, retaliation,

wrongful termination and other unlawful actions described within this Petition. Among other

things, Meyers was one of the persons who made the decision to fire Mr. Reeves.

       10.   Defendant Brian Garcia (hereinafter referred to as “Garcia”) is and was at all times

material hereto a citizen and resident of Dallas County, Iowa. Garcia was at all times material

hereto Mr. Reeves’ supervisor, a “director of operations,” and a managerial employee and agent

of Defendants Northern and BHE. Garcia participated in, influenced and controlled the decisions

to unlawfully harass, discriminate and retaliate against Mr. Reeves as set forth herein, including

the decision to fire Mr. Reeves, and the unlawful harassment, discrimination, retaliation,

wrongful termination and other unlawful actions described within this Petition. Among other



                                                 3
     Case 4:19-cv-00244-SMR-CFB        Document
            E-FILED 2019 JUL 05 10:02 PM DALLAS -1-1 Filed
                                                 CLERK     08/05/19 COURT
                                                        OF DISTRICT  Page 6 of 64



things, Garcia was one of the persons who made the decision to fire Mr. Reeves after nine (9)

years of employment.

        11.   Defendant Brian Mundt (hereinafter referred to as “Mundt”) is and was at all times

material hereto a citizen and resident of Dallas County, Iowa. Mundt was at all times material

hereto Mr. Reeves’ supervisor, a “VP Operations,” and a managerial employee and agent of

Defendants Northern and BHE. Mundt participated in, influenced and controlled the decisions to

unlawfully harass, discriminate and retaliate against Mr. Reeves as set forth herein, including the

decision to fire Mr. Reeves, and the unlawful harassment, discrimination, retaliation, wrongful

termination and other unlawful actions described within this Petition.

        12.   Defendant Matt Finnegan (hereinafter referred to as “Finnegan”) is and was at all

times material hereto a citizen and resident of Dallas County, Iowa. Finnegan was at all times

material hereto Mr. Reeves’ supervisor, a “VP Resource Management,” and a managerial

employee and agent of Defendants Northern and BHE. Finnegan participated in, influenced and

controlled the decisions to unlawfully harass, discriminate and retaliate against Mr. Reeves as set

forth herein, including the decision to fire Mr. Reeves, and the unlawful harassment,

discrimination, retaliation, wrongful termination and other unlawful actions described within this

Petition.

        13.   Defendant Charles Russell (hereinafter referred to as “Russell”) is and was at all

times material hereto a citizen and resident of Dallas County, Iowa. Russell was at all times

material hereto Mr. Reeves’ supervisor, a “HR Manger,” and a managerial employee and agent

of Defendants Northern and BHE. Russell participated in, influenced and controlled the

decisions to unlawfully harass, discriminate and retaliate against Mr. Reeves as set forth herein,




                                                 4
     Case 4:19-cv-00244-SMR-CFB        Document
            E-FILED 2019 JUL 05 10:02 PM DALLAS -1-1 Filed
                                                 CLERK     08/05/19 COURT
                                                        OF DISTRICT  Page 7 of 64



including the decision to fire Mr. Reeves, and the unlawful harassment, discrimination,

retaliation, wrongful termination and other unlawful actions described within this Petition.

       14.   Defendant Sarah Athen (hereinafter referred to as “Athen”) is and was at all times

material hereto a citizen and resident of Dallas County, Iowa. Athen was at all times material

hereto Mr. Reeves’ supervisor, a “VP Operations,” and a managerial employee and agent of

Defendants Northern and BHE. Athen participated in, influenced and controlled the decisions to

unlawfully harass, discriminate and retaliate against Mr. Reeves as set forth herein, including the

decision to fire Mr. Reeves, and the unlawful harassment, discrimination, retaliation, wrongful

termination and other unlawful actions described within this Petition.

       15.   Defendants BHE, Northern, Palmer, Brogden, Meyers, Garcia, Mundt, Finnegan,

Russell and Athen (hereinafter collectively referred to as “Defendants”) were at all times

material hereto “employers” within the meaning of the Iowa Civil Rights Act. See e.g., Iowa

Code § 216.9.

       16.   Defendants Palmer, Brogden, Meyers, Garcia, Mundt, Finnegan, Russell and Athen

were at all times material hereto agents and employees of Defendants BHE and Northern and

“persons” within the meaning of the ICRA.

       17.   Plaintiff was at all times material hereto an “employee” of Defendants within the

meaning of the ICRA.

                                 CONDITIONS PRECEDENT

       18.   Plaintiff filed, within 300 days from the date of the acts of which he complains, a

Complaint with the Iowa Civil Rights Commission containing charges against Defendants,

including the claims, facts and allegations set forth herein, which was cross-filed with the Equal

Employment Opportunity Commission.



                                                 5
     Case 4:19-cv-00244-SMR-CFB        Document
            E-FILED 2019 JUL 05 10:02 PM DALLAS -1-1 Filed
                                                 CLERK     08/05/19 COURT
                                                        OF DISTRICT  Page 8 of 64



          19.   On April 11, 2019, less than ninety (90) days prior to the filing of this Petition, the

Iowa Civil Rights Commission issued an Administrative Release (Right-to-Sue Letter) to Mr.

Reeves.

          20.   Plaintiff has complied with all conditions precedent to the filing of this cause of

action.

                                                 FACTS

          21.   Reeves worked for Defendants for more than nine (9) years.

          22.   Reeves began working for Defendants as a senior operations and maintenance

technician on March 6, 2009.

          23.   Reeves was and is an excellent employee.

          24.   During nine years of employment with Defendants, Reeves earned and received

numerous promotions, bonuses and raises.

                                 Mr. Reeves’ First Workplace Injury

          25.   Reeves injured his left shoulder while working for Defendants during 2013 or 2014

(“Left Shoulder Injury”).

          26.   The next day, Reeves informed his direct supervisor, Defendant Palmer, and

Defendants about the Left Shoulder Injury. Reeves presented to his doctor who recommended

surgery. Approximately one week later, Reeves asked Palmer for permission to schedule the

surgery. Reeves scheduled the surgery and was absent from work for three months.

                               Mr. Reeves’ Second Workplace Injury

          27.   Reeves injured his right shoulder while working for Defendants during 2017

(“Right Shoulder Injury”).




                                                    6
     Case 4:19-cv-00244-SMR-CFB        Document
            E-FILED 2019 JUL 05 10:02 PM DALLAS -1-1 Filed
                                                 CLERK     08/05/19 COURT
                                                        OF DISTRICT  Page 9 of 64



         28.   The next day, Reeves informed Palmer and Defendants about the Right Shoulder

Injury. Reeves also informed Palmer that he may not be able to install or remove certain large

bolts as a result of the Right Shoulder Injury. Reeves requested an accommodation such that he

was not required to install or remove certain large bolts. At that time, Palmer seemed irritated but

stated Reeves could ask younger employees to assist him with installing and removing the larger

bolts.

                              Mr. Reeves’ Third Workplace Injury

         29.   On or about September 28, 2017, Reeves met with Palmer for his annual evaluation.

         30.   During that meeting, Reeves again discussed his Right Shoulder Injury with Palmer

and told Palmer that he was experiencing significant pain in his right shoulder. Reeves asked to

consult with a doctor and receive medical treatment.

         31.   While discussing these issues with Palmer, Reeves experienced pain in his chest.

         32.   Reeves immediately told Palmer about the pain in his chest and stated that he would

like to seek medical attention. Palmer allowed Reeves to seek medical attention but did not offer

to provide any assistance to him.

         33.   Reeves immediately left work and presented to a medical clinic. That same day,

Reeves was transported from the medical clinic to the hospital.

         34.   On September 29, 2017, Palmer and Defendants were informed that Reeves would

require triple bypass heart surgery.

         35.   On October 4, 2017, doctors performed a triple bypass heart surgery on Reeves.

Palmer and Defendants were informed that doctors had performed the surgery that day.

         36.   On or about October 5, 2017, Reeves was released from the hospital.




                                                 7
    Case 4:19-cv-00244-SMR-CFB       Document
           E-FILED 2019 JUL 05 10:02 PM DALLAS 1-1  Filed
                                               - CLERK OF 08/05/19  Page 10 of 64
                                                          DISTRICT COURT




       37.   None of Defendants’ employees or agents attempted to contact Reeves or ascertain

Reeves’ condition between September 28, 2017 and October 5, 2017.

       38.   On or about October 15, 2017, Reeves told Meyers about the triple bypass heart

surgery noted above and the diagnosis and condition related to his surgery (“Heart Condition”)

and further stated that his Heart Condition would require him to be absent from work for

approximately ten weeks.

       39.   Garcia’s predecessor reprimanded and/or criticized Palmer and/or other employees

for not assisting Reeves when he sought medical attention on September 28, 2017.

       40.   On or about December 11, 2017, Reeves returned to work.

                  Defendants Order Reeves to Misrepresent Relevant Facts

       41.   On February 28, 2018, Reeves asked his co-worker, Bryan Willis (“Willis”), to

attach a strap to container so Reeves could move the container with a forklift. However, Willis

attached the strap incorrectly and, as a result, the container toppled over while it was being

moved with the forklift.

       42.   As Reeves was on his way to a meeting to answer some questions regarding the

incident noted above, Palmer and Defendants confronted Reeves and ordered Reeves

misrepresent the facts and to report that he had been using a tractor, and not a forklift, to move

the container. Palmer told Reeves that he had already misrepresented that a tractor was used, and

Palmer wanted Reeves’ version to match his version.

       43.   Palmer and Defendants knowingly ordered Reeves to misrepresent the relevant

facts in an attempt to mislead those who were investigating the incident.

       44.   Palmer has admitted he ordered Reeves to report that he had been using a tractor,

and not a forklift, to move the container.



                                                 8
    Case 4:19-cv-00244-SMR-CFB       Document
           E-FILED 2019 JUL 05 10:02 PM DALLAS 1-1  Filed
                                               - CLERK OF 08/05/19  Page 11 of 64
                                                          DISTRICT COURT




       45.   Reeves did not approve the misrepresentation at the time but wanted to keep his job.

Reeves did as his supervisor, Palmer, had instructed.

       46.   On or about March 12, 2018, Reeves specifically asked Palmer if any employees

would be reprimanded or fired as a result of the incident noted above. Palmer responded: “No.”

Palmer further stated that the company investigation had been completed and that no employees

would be reprimanded or fired.

       47.   Prior to March 12, 2018, Defendants had not issued or conveyed any written or

verbal “warnings,” “write ups” or reprimands of any kind to Reeves.

      Reeves Requests Surgery for Right Shoulder Injury; Palmer Screams at Reeves

       48.   Three days later, on or about March 15, 2018, Reeves told Palmer that shoulder

surgery was required for his Right Shoulder Injury and that he had scheduled surgery for April

14, 2018, which would require Reeves to be absent from work for approximately three months.

       49.   On March 15, 2018, Reeves requested a reasonable accommodation from Palmer

and Defendants, e.g., that he be allowed to schedule shoulder surgery and time from work related

to the surgery.

       50.   Palmer shook his head and was extremely angry.

       51.   In light of Palmer’s reaction, Reeves offered to return to work earlier. Palmer did

not respond to Reeves’ offer.

       52.   Rather, Palmer stood up and screamed at Reeves stating, among other things, that

he “could not believe” Reeves was “having surgery again.” Palmer left the room.




                                                9
    Case 4:19-cv-00244-SMR-CFB       Document
           E-FILED 2019 JUL 05 10:02 PM DALLAS 1-1  Filed
                                               - CLERK OF 08/05/19  Page 12 of 64
                                                          DISTRICT COURT




                   Defendants Manufacture Pretextual Reason to Fire Reeves

       53.   On March 26, 2018, Garcia and Defendants confronted and harassed Reeves with

various pretextual allegations related to the incident with the container which occurred on

February 28, 2018.

       54.   Among other things, Defendants claimed the results of the “investigation” was

affected by the information Reeves provided – the very same inaccurate information which

Palmer and Defendants ordered Reeves to provide.

       55.   Defendants have subsequently claimed Garcia was not aware of the fact that

Palmer, Garcia’s subordinate at the time, and others ordered Reeves to state he had been using a

tractor and not a forklift. However, Garcia’s feigned ignorance is simply implausible. Garcia and

the other Defendants, including each and every person who made or was involved in the decision

to fire Reeves, was well aware, before the decision was made to fire Reeves, that Palmer and

others had ordered Reeves to provide the information at issue – the very same information which

Defendants ultimately used to fire Reeves.

       56.   Similarly, Garcia and the other Defendants, including each and every person who

made or was involved in the decision to fire Reeves, was well aware, before the decision was

made to fire Reeves, that Reeves was disabled and had suffered the Left Shoulder Injury and

Right Shoulder Injury and that doctors performed a triple bypass heart surgery on Reeves on

October 4, 2017.

       57.   When Defendants attached Reeves with the pretextual allegations on March 26,

2018, Reeves opposed and complained to Garcia and Defendants about unlawful disability-based

and age-based harassment, discrimination and retaliation.




                                                10
    Case 4:19-cv-00244-SMR-CFB       Document
           E-FILED 2019 JUL 05 10:02 PM DALLAS 1-1  Filed
                                               - CLERK OF 08/05/19  Page 13 of 64
                                                          DISTRICT COURT




       58.   Among other things, Reeves pointed out to Defendants that that these allegations

were lodged just eleven (11) days after Palmer screamed at Reeves because he requested a

reasonable accommodation (e.g., shoulder surgery and time from work), and just fourteen (14)

days after Palmer assured Reeves that the investigation had been closed and that no employees

would be reprimanded or terminated.

       59.   Rather than acknowledge the dubious timing noted above, or reasonably respond to

Reeves’ previous request for an accommodation, Garcia and Defendants boldly ordered yet

another misrepresentation. On this occasion, Garcia forced Reeves to sign a document indicating

he had “resigned.”

       60.   More specifically, Garcia threw a blank document across the table at Reeves on

March 26, 2018 and told Reeves that he could either create and sign a document indicating he

had “resigned” or he would be fired immediately anyway.

       61.   Defendants unlawfully terminated Reeves’ employment on March 26, 2018.

       62.   Prior to March 15, 2018 (the date Reeves requested right shoulder surgery, and

Palmer screamed at Reeves for doing so), Defendants had not issued or conveyed any written or

verbal “warnings,” “write ups” or reprimands of any kind to Reeves.

       63.   To the contrary, Defendants consistently issued positive annual written performance

appraisals to Reeves each of the nine years he was employed by Defendants.

       64.   Defendants unlawfully harassed, discriminated and retaliated against Reeves in

many ways including, but not limited to, the following:

             a. treating Reeves differently than other employees;

             b. ignoring Reeves’ previous complaints regarding unlawful harassment,

                discrimination and retaliation;



                                                  11
    Case 4:19-cv-00244-SMR-CFB       Document
           E-FILED 2019 JUL 05 10:02 PM DALLAS 1-1  Filed
                                               - CLERK OF 08/05/19  Page 14 of 64
                                                          DISTRICT COURT




             c. allowing, encouraging and/or causing additional unlawful harassment,

                discrimination and retaliation;

             d. ignoring and/or denying and/or unreasonably responding to Reeves’ requests for

                a reasonable accommodation, including his request for medical treatment for his

                shoulder;

             e. manufacturing and issuing various so-called reprimands to Reeves with

                pretextual allegations;

             f. disparaging Reeves by, among other things, stating or implying that Reeves had

                breached some particular policy or rule and neglecting to inform others that

                they, in fact, ordered Reeves to take the action at issue;

             g. attempting to dissuade and/or prevent Reeves from pursuing or continuing to

                pursue benefits including insurance benefits and/or workers’ compensation

                benefits;

             h. unlawfully terminating Reeves’ employment;

             i. knowingly misrepresenting the relevant facts and attempting to impede Reeves’

                ability to obtain workers’ compensation insurance benefits;

             j. knowingly misrepresenting the relevant facts to Iowa Workforce Development

                (“IWD”) and misleading IWD and attempting to impede Reeves’ ability to

                obtain unemployment insurance benefits from IWD.

       65.   Defendants were aware of Reeves’ Left Shoulder Condition, Right Shoulder

Condition and Heart Condition, which individually and collectively constituted disabilities

pursuant to applicable law, when they decided to engage in the unlawful activity noted above.




                                                  12
    Case 4:19-cv-00244-SMR-CFB       Document
           E-FILED 2019 JUL 05 10:02 PM DALLAS 1-1  Filed
                                               - CLERK OF 08/05/19  Page 15 of 64
                                                          DISTRICT COURT




       66.   Defendants unlawfully harassed, discriminated and retaliated against Reeves for

several reasons, including, but not limited to, the following:

             a. because of Reeves’ injuries and medical conditions and disabilities noted herein,

                 including his Left Shoulder Injury, Right Shoulder Injury and Heart Condition

                 which individually and collectively constituted actual and perceived disabilities;

             b. because Reeves requested one or more reasonable accommodations related to

                 his disabilities as noted above, including Reeves’ requests for medical treatment

                 and surgery for his right shoulder;

             c. because of Reeves’ age;

             d. because Reeves lawfully opposed and complained about previous unlawful

                 disability-based and age-based harassment and discrimination;

             e. because Reeves suffered injuries while working for Defendants that were

                 reported, and of which Defendants were aware, which entitled Reeves to

                 benefits including insurance benefits and/or workers’ compensation benefits,

                 Reeves had indicated a desire to pursue these benefits, Reeves pursued such

                 benefits, and Defendants wished to dissuade and/or prevent Reeves from

                 pursuing these benefits or his rights pursuant to applicable law and/or retaliate

                 against Reeves because he had pursued or may pursue workers’ compensation

                 benefits;

             f. because Reeves previously complained about the discrimination, harassment

                 and retaliation he experienced as a result of (a)-(e) above.

       67.   Defendants hired, promoted or transferred one or more employees to perform some

or all of the duties previously performed by Reeves who is/are younger than Reeves.



                                                 13
     Case 4:19-cv-00244-SMR-CFB       Document
            E-FILED 2019 JUL 05 10:02 PM DALLAS 1-1  Filed
                                                - CLERK OF 08/05/19  Page 16 of 64
                                                           DISTRICT COURT




        68.   The employee(s) who/that were hired, promoted or transferred to perform some or

all of the duties previously performed by Reeves had not suffered workplace injuries.

        69.   The employee(s) who/that were hired, promoted or transferred to perform some or

all of the duties previously performed by Reeves had not opposed or complained about illegal

harassment, discrimination or retaliation.

        70.   The employee(s) who/that were hired, promoted or transferred to perform some or

all of the duties previously performed by Reeves had not sought workers’ compensation benefits,

or filed workers’ compensation claims against Defendants.

                                  COUNT I
                 VIOLATION OF THE IOWA CIVIL RIGHTS ACT
        DISABILITY DISCRIMINATION, HARASSMENT AND RETALIATION
                       FAILURE TO ACCOMMODATE
                           (Against All Defendants)

        71.   Reeves incorporates all preceding paragraphs as if fully set forth herein.

        72.   As a result of the Left Shoulder Injury, Right Shoulder Injury and Heart Condition

noted above and herein , both independently and collectively, Reeves was disabled as defined

within applicable law and significantly limited in his ability to participate in one or more major

life activities including, but not limited to, lifting and working.

        73.   Reeves’ Left Shoulder Injury, Right Shoulder Injury and Heart Condition noted

within the previous paragraph (collectively referred to herein as Reeves’ “Disability” or

“Disabilities”) both independently and collectively constituted both actual and perceived

disabilities pursuant to applicable law.

        74.   During his employment with Defendants, including the dates following his Left

Shoulder Injury, Right Shoulder Injury and Heart Condition, Reeves was significantly limited in




                                                  14
    Case 4:19-cv-00244-SMR-CFB       Document
           E-FILED 2019 JUL 05 10:02 PM DALLAS 1-1  Filed
                                               - CLERK OF 08/05/19  Page 17 of 64
                                                          DISTRICT COURT




his ability to participate in one or more major life activities and was a person with a disability as

defined within the ICRA, the Americans with Disabilities Act (“ADA”) and applicable law.

       75.   Reeves’ Disability constituted an actual disability under the ICRA and the ADA.

       76.   In addition, Reeves had a record of a disability and Defendants perceived that

Reeves suffered from a disability, as that term is used and/or defined within the ICRA and the

ADA and/or applicable law, during Reeves’ employment with Defendants, including the dates

following Reeves’ Left Shoulder Injury, Right Shoulder Injury and Heart Condition.

       77.   At all times material hereto, Reeves was qualified for his position with Defendants.

       78.   At all times material hereto, Reeves was able to perform the essential functions of

his position, and other available positions, with or without an accommodation.

       79.   Defendants harassed and discriminated against Reeves with respect to terms and

conditions of his employment because of his Disability in violation of the ICRA and applicable

law. This included knowingly permitting, encouraging, influencing and/or controlling or causing

illegal harassment and discrimination. Among other things, Palmer, Garcia and Defendants

repeatedly harassed Reeves about his Disability and condition, ignored his requests for

accommodations and manufactured various pretextual reasons to fire him, issued and/or

conveyed such pretextual reasons to Reeves and others while knowing they were false, and fired

Reeves after nine years of employment.

       80.   Reeves’ Disability was a motivating factor in the harassment and discrimination

noted within the preceding paragraph.

       81.   Defendants engaged in a continuing pattern and practice of unlawful harassment

and discrimination because of Reeves’ Disability in violation of the ICRA.




                                                 15
    Case 4:19-cv-00244-SMR-CFB       Document
           E-FILED 2019 JUL 05 10:02 PM DALLAS 1-1  Filed
                                               - CLERK OF 08/05/19  Page 18 of 64
                                                          DISTRICT COURT




       82.   Further, Reeves engaged in protected activity when he opposed, and complained to

Defendants about, the illegal disability-based harassment and discrimination he suffered as noted

above and otherwise opposed illegal disability-based harassment and discrimination and other

practices made unlawful by the ICRA during his employment with Defendants.

       83.   Rather than investigate Reeves’ concerns or take any meaningful action, Defendants

purposefully and maliciously retaliated against Reeves by further harassing and discriminating

against him, including manufacturing various pretextual reasons to fire him, issuing or conveying

such reprimands to him and unlawfully terminating his employment.

       84.   Reeves’ complaints regarding disability-based harassment and discrimination were

a factor motivating Defendants’ decision to retaliate against him, including Defendants’

decisions to manufacture various pretextual reasons to fire him, issue or convey such reprimands

to him and unlawfully terminate Reeves’ employment.

       85.   Moreover, Reeves requested one or more reasonable accommodations from

Defendants, including the ability to obtain medical treatment and schedule surgery for his right

shoulder and to be absent from work as a result of the Right Shoulder Injury.

       86.   Defendants refused and failed to accommodate Reeves.

       87.   Rather, Defendants ignored Reeves’ reasonable requests and refused to engage in

an interactive process in good faith to identify a reasonable accommodation for Reeves as

required by applicable law.

       88.   Instead, Palmer, Garcia and Defendants fired Reeves on March 26, 2018, just days

after Palmer screamed at Reeves for requesting an accommodation.

       89.   Plaintiff’s termination was unrelated to his job performance or any claimed

“reasons” for the termination proffered by Defendants.



                                                16
     Case 4:19-cv-00244-SMR-CFB       Document
            E-FILED 2019 JUL 05 10:02 PM DALLAS 1-1  Filed
                                                - CLERK OF 08/05/19  Page 19 of 64
                                                           DISTRICT COURT




        90.    Defendants can offer no lawful reason for their treatment of Reeves, and any reason

offered is a pretext for illegal harassment, discrimination and/or retaliation.

        91.    Defendants hired one or more non-disabled individuals with less experience than

Reeves to fill his former position and/or fulfill some or all of the duties associated with his

former position.

        92.    Defendants’ conduct violated the ICRA.

        93.    As a direct and proximate result of Defendants’ acts and/or omissions noted herein,

Reeves has in the past and will in the future suffer damages including emotional and mental

anguish, humiliation, embarrassment and loss of enjoyment of life and has in the past and will in

the future suffer loss of wages, loss of earning capacity, benefits, and other emoluments of

employment.

        94.    Defendants knew their conduct violated the ICRA and showed reckless disregard

for whether their conduct violated the ICRA.

        95.    Defendants acted intentionally, maliciously, willfully, wantonly and/or with

reckless disregard for the rights of Plaintiff.

        96.    The actions of Defendants noted herein warrant the imposition of specific equitable

relief, including injunctive relief.

        WHEREFORE Mr. Reeves respectfully prays that this Court enter judgment against the

Defendants, individually and in their corporate capacities, in an amount which will fully and

fairly compensate him for his injuries and damages including the following relief:

        A. That Defendants’ conduct as set forth herein be declared to be an unlawful

              discriminatory practice within the meaning of Iowa Code § 216.6 and a violation of

              Mr. Reeves’ rights as secured by the ICRA and applicable law;



                                                  17
Case 4:19-cv-00244-SMR-CFB       Document
       E-FILED 2019 JUL 05 10:02 PM DALLAS 1-1  Filed
                                           - CLERK OF 08/05/19  Page 20 of 64
                                                      DISTRICT COURT




  B. That Defendants and their officers, employees, agents, attorneys, successors and

     assigns, and those acting in concert therewith, be enjoined from any conduct violating

     Plaintiff’s rights, or the rights of others similarly situated as secured by the ICRA;

  C. That Mr. Reeves be awarded all damages available to him pursuant to the ICRA and

     applicable law, including:

     (1) An award of back pay and benefits, including all wages, salary, commissions,

         bonuses or other income, or opportunities to obtain such income (or the value of

         such opportunities) and all insurance, contributions, investments, retirement plans

         or other benefits or emoluments of employment, or opportunities to obtain such

         benefits (or the value of such benefits), which Plaintiff earned, or to which

         Plaintiff would have been entitled, from the date Plaintiff was fired, March 26,

         2018, through trial in this matter, had Defendants not illegally fired him, with pre-

         judgment interest and all other applicable interest as provided by law;

     (2) An award of front pay and benefits, including all wages, salary, commissions,

         bonuses or other income, or opportunities to obtain such income (or the value of

         such opportunities), and all insurance, contributions, investments, retirement plans

         or other benefits or emoluments of employment, or opportunities to obtain such

         benefits (or the value of such benefits), which Plaintiff would have earned or

         received, or to which Plaintiff would have been entitled, had Defendants not

         illegally fired him, with interest as provided by law, with front pay calculated for

         a period of five to fifteen years after the date of trial, or until such time as Plaintiff

         would have retired, or as the Court deems proper;




                                            18
Case 4:19-cv-00244-SMR-CFB       Document
       E-FILED 2019 JUL 05 10:02 PM DALLAS 1-1  Filed
                                           - CLERK OF 08/05/19  Page 21 of 64
                                                      DISTRICT COURT




     (3) An award of compensatory damages including appropriate damages for past and

         future mental and emotional pain, suffering, inconvenience, distress, fear,

         anguish, humiliation, intimidation, embarrassment, physical sickness and loss of

         enjoyment of life, suffered by Plaintiff as a result of Defendants’ acts and/or

         omissions;

     (4) An adjudication that Plaintiff is entitled to reasonable attorneys’ fees and the

         costs and expenses of this action;

     (5) An award of pre‐judgment interest as provided by law;

  D. An adjudication that Plaintiff is entitled to relief in the form of injunctive relief

     requiring the following:

     (1) That Defendants remove all misrepresentations from Mr. Reeves’ employment

         record;

     (2) That Defendants conduct a full investigation regarding the treatment of all of their

         current or former employees in Iowa who opposed or complained about equitable

         treatment, harassment or discrimination or retaliation and/or were over 40 years

         old and/or were disabled or perceived as disabled and were reprimanded,

         disciplined or fired within the last ten years, to independently determine the merit

         of such concerns, and that Defendants pay damages, as set forth above, to any

         such employee who raised a meritorious complaint or who had their complaint

         ignored;

     (3) That Defendants provide training to all supervisory employees regarding how to

         prevent similar harassment, discrimination and retaliation and protect others

         similarly-situated and monitor the environment in workplaces operated by



                                            19
    Case 4:19-cv-00244-SMR-CFB       Document
           E-FILED 2019 JUL 05 10:02 PM DALLAS 1-1  Filed
                                               - CLERK OF 08/05/19  Page 22 of 64
                                                          DISTRICT COURT




                Defendants in Iowa to assure that employees are not being treated unfairly in

                violation of the ICRA and/or based upon disability, real or perceived, or age or

                retaliated against because they opposed harassment, discrimination or retaliation

                and report annually to the Court for a period of three years regarding the training

                provided, Defendants’ monitoring and its effectiveness;

       E. That Plaintiff be awarded such additional and further relief as the Court deems just

             and proper or necessary to effectuate the purpose of the Iowa Civil Rights Act.

                                   COUNT II
                   VIOLATION OF THE IOWA CIVIL RIGHTS ACT
              AGE DISCRIMINATION, HARASSMENT AND RETALIATION
                             (Against All Defendants)

       97.    Reeves incorporates and all preceding paragraphs as if fully set forth herein.

       98.    Defendants harassed and discriminated against Reeves with respect to terms and

conditions of his employment because of his age in violation of the ICRA. This included

knowingly permitting, encouraging, influencing and/or controlling or causing illegal harassment

and discrimination. Among other things, Palmer, Garcia and Defendants repeatedly harassed

Reeves about his Disability and condition, manufactured various pretextual reasons to fire him,

issued and/or conveyed such pretextual reasons to Reeves and others while knowing they were

false, and fired Reeves after nine years of employment.

       99.    Reeves’ age was a motivating factor in the harassment and discrimination noted

within the previous paragraph and herein, including Defendants’ decision to fire Reeves.

       100. Defendants engaged in a continuing pattern and practice of unlawful harassment

and discrimination because of Reeves’ age in violation of the ICRA.

       101. Further, Reeves engaged in protected activity when he opposed, and complained to

Defendants about, the illegal age-based harassment and discrimination he suffered as noted

                                                 20
    Case 4:19-cv-00244-SMR-CFB       Document
           E-FILED 2019 JUL 05 10:02 PM DALLAS 1-1  Filed
                                               - CLERK OF 08/05/19  Page 23 of 64
                                                          DISTRICT COURT




above and herein and otherwise opposed illegal age-based harassment and discrimination and

other practices made unlawful by the ICRA during his employment with Defendants.

       102. Rather than investigate Reeves’ concerns, Defendants purposefully and maliciously

retaliated against Reeves by further harassing and discriminating against him, including

manufacturing various pretextual reasons to fire him, issuing or conveying such reprimands to

him and unlawfully terminating his employment.

       103. Reeves’ complaints regarding age-based harassment and discrimination were a

factor motivating Defendants’ decision to retaliate against him, including Defendants’ decisions

to manufacture various pretextual reasons to fire him, issue or convey such reprimands to him

and unlawfully terminate Reeves’ employment.

       104. Plaintiff’s termination was unrelated to his job performance or any of the alleged

“reasons” proffered by Defendants.

       105. Defendants can offer no lawful reason for their treatment of Reeves, and any reason

offered is a pretext for illegal harassment, discrimination and/or retaliation.

       106. Reeves was forty-six years old when he began working for Defendants.

       107. Reeves was fifty-five years old when Defendants fired him.

       108. Defendants hired a younger individual with less experience than Reeves to fill his

former position and/or fulfill some or all of the duties associated with his former position.

       109. Defendants’ conduct violated the ICRA.

       110. As a direct and proximate result of Defendants’ acts and/or omissions noted herein,

Reeves has in the past and will in the future suffer damages including emotional and mental

anguish, humiliation, embarrassment and loss of enjoyment of life and has in the past and will in




                                                 21
     Case 4:19-cv-00244-SMR-CFB       Document
            E-FILED 2019 JUL 05 10:02 PM DALLAS 1-1  Filed
                                                - CLERK OF 08/05/19  Page 24 of 64
                                                           DISTRICT COURT




the future suffer loss of wages, loss of earning capacity, benefits, and other emoluments of

employment.

        111. Defendants knew their conduct violated the Iowa Civil Rights Act and/or showed

reckless disregard for whether their conduct violated the ICRA.

        112. Defendants acted intentionally, maliciously, willfully, wantonly and/or with

reckless disregard for the rights of Plaintiff.

        113. The actions of Defendants noted herein warrant the imposition of specific equitable

relief, including injunctive relief.

        WHEREFORE Mr. Reeves respectfully prays that this Court enter judgment against the

Defendants, individually and in their corporate capacities, in an amount which will fully and

fairly compensate him for his injuries and damages including the following relief:

        A. That Defendants’ conduct as set forth herein be declared to be an unlawful

            discriminatory practice within the meaning of Iowa Code § 216.6 and a violation of

            Mr. Reeves’ rights as secured by the ICRA and applicable law;

        B. That Defendants and their officers, employees, agents, attorneys, successors and

            assigns, and those acting in concert therewith, be enjoined from any conduct violating

            Plaintiff’s rights, or the rights of others similarly situated as secured by the ICRA;

        C. That Mr. Reeves be awarded all damages available to him pursuant to the ICRA and

            applicable law, including:

            (1) An award of back pay and benefits, including all wages, salary, commissions,

                bonuses or other income, or opportunities to obtain such income (or the value of

                such opportunities) and all insurance, contributions, investments, retirement plans

                or other benefits or emoluments of employment, or opportunities to obtain such



                                                  22
Case 4:19-cv-00244-SMR-CFB       Document
       E-FILED 2019 JUL 05 10:02 PM DALLAS 1-1  Filed
                                           - CLERK OF 08/05/19  Page 25 of 64
                                                      DISTRICT COURT




         benefits (or the value of such benefits), which Plaintiff earned, or to which

         Plaintiff would have been entitled, from the date Plaintiff was fired,          , through

         trial in this matter, had Defendants not illegally fired him, with pre-judgment

         interest and all other applicable interest as provided by law;

     (2) An award of front pay and benefits, including all wages, salary, commissions,

         bonuses or other income, or opportunities to obtain such income (or the value of

         such opportunities), and all insurance, contributions, investments, retirement plans

         or other benefits or emoluments of employment, or opportunities to obtain such

         benefits (or the value of such benefits), which Plaintiff would have earned or

         received, or to which Plaintiff would have been entitled, had Defendants not

         illegally fired him, with interest as provided by law, with front pay calculated for

         a period of five to fifteen years after the date of trial, or until such time as Plaintiff

         would have retired, or as the Court deems proper;

     (3) An award of compensatory damages including appropriate damages for past and

         future mental and emotional pain, suffering, inconvenience, distress, fear,

         anguish, humiliation, intimidation, embarrassment, physical sickness and loss of

         enjoyment of life, suffered by Plaintiff as a result of Defendants’ acts and/or

         omissions;

     (4) An adjudication that Plaintiff is entitled to reasonable attorneys’ fees and the

         costs and expenses of this action;

     (5) An award of pre‐judgment interest as provided by law;

  D. An adjudication that Plaintiff is entitled to relief in the form of injunctive relief

     requiring the following:



                                            23
Case 4:19-cv-00244-SMR-CFB       Document
       E-FILED 2019 JUL 05 10:02 PM DALLAS 1-1  Filed
                                           - CLERK OF 08/05/19  Page 26 of 64
                                                      DISTRICT COURT




     (1) That Defendants remove all misrepresentations from Mr. Reeves’ employment

         record;

     (2) That Defendants conduct a full investigation regarding the treatment of all of their

         current or former employees in Iowa who opposed or complained about equitable

         treatment, harassment or discrimination or retaliation and/or were over 40 years

         old and/or were disabled or perceived as disabled and were reprimanded,

         disciplined or fired within the last ten years, to independently determine the merit

         of such concerns, and that Defendants pay damages, as set forth above, to any

         such employee who raised a meritorious complaint or who had their complaint

         ignored;

     (3) That Defendants provide training to all supervisory employees regarding how to

         prevent similar harassment, discrimination and retaliation and protect others

         similarly-situated and monitor the environment in workplaces operated by

         Defendants in Iowa to assure that employees are not being treated unfairly in

         violation of the ICRA and/or based upon disability, real or perceived, or age or

         retaliated against because they opposed harassment, discrimination or retaliation

         and report annually to the Court for a period of three years regarding the training

         provided, Defendants’ monitoring and its effectiveness;

  E. That Plaintiff be awarded such additional and further relief as the Court deems just

     and proper or necessary to effectuate the purpose of the Iowa Civil Rights Act.




                                          24
    Case 4:19-cv-00244-SMR-CFB       Document
           E-FILED 2019 JUL 05 10:02 PM DALLAS 1-1  Filed
                                               - CLERK OF 08/05/19  Page 27 of 64
                                                          DISTRICT COURT




                             COUNT III
      WRONGFUL TERMINATION IN VIOLATION OF IOWA PUBLIC POLICY
               WORKERS’ COMPENSATION RETALIATION
                       (Against All Defendants)

       114. Reeves incorporates all preceding paragraphs as if fully set forth herein.

       115. Reeves sustained several work-related injuries while working for Defendants.

       116. Reeves timely informed Defendants about the injuries he sustained while working

for Defendants in accordance with applicable law.

       117. Reeves was eligible to pursue, and did pursue, workers’ compensation benefits in

connection with his work-related injuries.

       118. Reeves ultimately hired counsel and filed a claim against Defendant Northern

Natural Gas Company and/or its workers’ compensation insurer for workers’ compensation

benefits related to his work-related injuries.

       119. It is the public policy of the State of Iowa, pursuant to Iowa Code Chapter 85, that

employers may not fire or otherwise retaliate against employees because they suffered or

reported a workplace injury, or may suffer or report a workplace injury, of because they may

seek to complete or file a workers compensation’ report or first report of injury form, or because

they may pursue, or did pursue, work related benefits including workers’ compensation benefits,

including any efforts to dissuade an employee from pursuing work related benefits including

workers’ compensation benefits or retaliate against any employee because they pursued workers’

compensation benefits.

       120. In violation of the public policy of the State of Iowa, Defendants harassed Reeves

and fired Reeves in whole or in part because he suffered and/or reported one or more workplace

injuries as noted above and/or because Reeves sought to pursue workers’ compensation benefits

and/or because Defendants wanted to dissuade or prevent Reeves from pursuing, or further

                                                 25
    Case 4:19-cv-00244-SMR-CFB       Document
           E-FILED 2019 JUL 05 10:02 PM DALLAS 1-1  Filed
                                               - CLERK OF 08/05/19  Page 28 of 64
                                                          DISTRICT COURT




pursuing, workers compensation’ benefits, and/or because Defendants wanted to retaliate against

Reeves for pursuing workers’ compensation benefits or any of the activity noted within this

paragraph.

       121. Reeves’ injuries and the facts noted within the previous paragraph were a

determinative factor in Defendants’ decision to harass and retaliate against Reeves and fire

Reeves on March 26, 2018.

       122. If not addressed and remedied, such actions would contravene and subvert well-

recognized and defined public policies of the State of Iowa.

       123. As a direct and proximate result of Defendants’ unlawful acts and/or omissions

noted within this Petition, Reeves has in the past and will in the future suffer injuries and

damages, including but not limited to mental and emotional distress, fear, anguish, humiliation,

intimidation, embarrassment, physical sickness, lost enjoyment of life, medical expenses, lost

wages, benefits, future earnings, and other benefits and emoluments of employment.

       124.    Defendants knew their conduct violated the public policy of the State of Iowa

and/or showed reckless disregard for whether their conduct violated the public policy of the State

of Iowa. Defendants acted with legal malice and/or reckless disregard for Plaintiff’s rights.

       125. Accordingly, Plaintiff is entitled to punitive damages.

       WHEREFORE the Plaintiff respectfully prays that this Court issue an Order declaring

that the Defendants violated applicable law as set forth herein and enter judgment against the

Defendants jointly and severally, individually and in their corporate capacities in an amount

which will fully and fairly compensate Plaintiff for Plaintiff’s injuries and damages including but

not limited to damages for emotional distress, mental anguish, compensatory relief, punitive




                                                 26
    Case 4:19-cv-00244-SMR-CFB       Document
           E-FILED 2019 JUL 05 10:02 PM DALLAS 1-1  Filed
                                               - CLERK OF 08/05/19  Page 29 of 64
                                                          DISTRICT COURT




damages, reasonable attorneys’ fees, court costs with interest as provided by law, and such other

and further relief as the Court deems just and equitable.

                                        JURY DEMAND

       Plaintiff hereby demands a jury trial with regard to all claims set forth herein.



                                                      Respectfully Submitted,

                                                      FLYNN LAW FIRM, P.L.C.

                                                      /s/ E.J. Flynn
                                                      E.J. Flynn AT0009633
                                                      2900 100th St., Ste. 304
                                                      Urbandale, Iowa 50322
                                                      Telephone: (515) 270-1941
                                                      Facsimile: (855) 331-6509
                                                      E-mail: ejflynn@flynnlawia.com

                                                      ATTORNEYS FOR PLAINTIFF




                                                27
       Case 4:19-cv-00244-SMR-CFB        Document
               E-FILED 2019 JUL 08 2:16 PM DALLAS -1-1  Filed
                                                    CLERK     08/05/19 COURT
                                                           OF DISTRICT  Page 30 of 64




                    IN THE IOWA DISTRICT COURT FOR DALLAS COUNTY


  JAMES REEVES,
                                                               Case No.: _________
       Plaintiff,

  v.
                                                                 ORIGINAL NOTICE
  NORTHERN NATURAL GAS
  COMPANY, BERKSHIRE HATHAWAY
  ENERGY COMPANY, GAYLE
  PALMER, DAN BROGDEN, MIKE
  MEYERS, BRIAN GARCIA, BRIAN
  MUNDT, MATT FINNEGAN, CHARLES
  RUSSELL AND SARAH ATHEN,
  Individually and in their corporate capacities,

       Defendants.


TO THE ABOVE-NAMED DEFENDANT:
          You are notified that a petition has been filed in the office of the clerk of this court
naming you as the defendant in this action. A copy of the petition (and any documents filed with
it) is attached to this notice.
       The Plaintiff’s attorney is E.J. Flynn whose address is Flynn Law Firm, P.L.C., 2900
100th Street, Ste. 304, Urbandale, Iowa 50322 and whose telephone number is (515) 270-1941
and whose facsimile number is (855) 296-3165.
        You are further notified that unless, within 20 days after service of this Original Notice
upon you, you serve, and within a reasonable time thereafter file a motion or answer in the Iowa
District Court for Dallas County, at the county Courthouse in Dallas County, Iowa, a judgment
by default will be rendered against you for the relief demanded in the Petition.
        This case has been filed in a county that utilizes electronic filing. Please refer to the Iowa
Court Rules, Chapter 16, for general rules and information on electronic filing. Please also note
that Chapter 16, Division VI contains specific rules regarding protection of personal information
in court filings. If you require the assistance of auxiliary aids or services to participate in court
because of a disability, immediately call your district ADA coordinator at 515-286-3394. (If you
are hearing impaired, call Relay Iowa TTY at 1-800-735-2943).
                                           IMPORTANT

       YOU ARE ADVISED TO SEEK LEGAL ADVICE AT ONCE TO PROTECT YOUR
                                 INTERESTS.
 Case 4:19-cv-00244-SMR-CFB        Document
         E-FILED 2019 JUL 08 2:27 PM DALLAS -1-1  Filed
                                              CLERK     08/05/19 COURT
                                                     OF DISTRICT  Page 31 of 64




STATE OF IOWA JUDICIARY                                                      Case No.   LACV041859
                                                                             County     Dallas
Case Title    REEVES VS NORTHERN NATURAL GAS COMPANY ET AL

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (515) 286-3394 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued   07/08/2019 02:27:19 PM




District Clerk of Dallas                     County

/s/ Linda Bever
    Case 4:19-cv-00244-SMR-CFB        Document
            E-FILED 2019 JUL 08 9:25 PM DALLAS -1-1  Filed
                                                 CLERK     08/05/19 COURT
                                                        OF DISTRICT  Page 32 of 64



               IN THE IOWA DISTRICT COURT FOR DALLAS COUNTY
                                      *
JAMES REEVES,                         *
                                      *
       Plaintiff,                     *        Case No. LACV041859
                                      *
v.                                    *
                                      * FIRST AMENDED PETITION AT LAW
NORTHERN NATURAL GAS COMPANY, *                AND JURY DEMAND
BERKSHIRE HATHAWAY ENERGY             *
COMPANY, GAYLE PALMER, DAN            *
BROGDEN, MIKE MEYERS, BRIAN           *
GARCIA, BRIAN MUNDT, MATT             *
FINNEGAN, CHARLES RUSSELL             *
AND SARAH ATHEN, Individually and in *
their Corporate Capacities,           *
                                      *
       Defendants.                    *
                                      *

       COMES NOW the Plaintiff, James Reeves, by and through his attorneys, and for his

cause of action against Defendants, Northern Natural Gas Company, Berkshire Hathaway

Energy Company, Gayle Palmer, Dan Brogden, Mike Meyers, Brian Garcia, Brian Mundt, Matt

Finnegan, Charles Russell and Sarah Athen states as follows:

                                       INTRODUCTION

       1.    This is an action to redress illegal harassment, discrimination and retaliation based

upon disability and age in violation of the Iowa Civil Rights Act, Iowa Code § 216 (hereinafter

referred to as the “Iowa Civil Rights Act or the ICRA”) and wrongful termination in violation of

public policy.

                                  JURISDICTION & VENUE

       2.    Jurisdiction of the Court is invoked pursuant to Iowa Code § 216, the Iowa Civil

Rights Act and is proper as the amount in controversy exceeds the jurisdictional requirements of

the Iowa District Courts in and for Dallas County.


                                                 1
    Case 4:19-cv-00244-SMR-CFB        Document
            E-FILED 2019 JUL 08 9:25 PM DALLAS -1-1  Filed
                                                 CLERK     08/05/19 COURT
                                                        OF DISTRICT  Page 33 of 64



       3.    The unlawful acts alleged herein were committed, among other places, in Dallas

County, Iowa.

                                            PARTIES

       4.    Plaintiff James Reeves (hereinafter referred to as “Plaintiff” or “Mr. Reeves”) was

at all times material hereto, including March 6, 2009 to May 13, 2018, a citizen and resident of

Dallas County, Iowa. Reeves currently resides in Hinds County, Mississippi, but Reeves and his

spouse have also maintained a residence in Mason City, Cerro Gordo County, Iowa.

       5.    Defendant Berkshire Hathaway Energy Company, f/k/a Maverick Reincorporation

Sub, Inc. (hereinafter referred to as “BHE”) is and was at all times material hereto an Iowa

corporation doing business in Dallas County, Iowa and Polk County, Iowa with its principal

place of business located in Polk County, Iowa and a wholly owned subsidiary, Defendant

Northern Natural Gas Company, located in Dallas County, Iowa.

       6.    Defendant Northern Natural Gas Company (hereinafter referred to as “Northern”) is

and was at all times material hereto a Delaware company and a wholly owned and controlled

subsidiary of Defendant BHE, doing business in Dallas County, Iowa and Polk County, Iowa

with a place of business located in Dallas County, Iowa.

       7.    Defendant Gayle Palmer (hereinafter referred to as “Palmer”) is and was at all times

material hereto a citizen and resident of Dallas County, Iowa. Palmer was at all times material

hereto Mr. Reeves’ direct supervisor and a managerial employee and agent of Defendants

Northern and BHE. Palmer participated in, influenced and controlled the decisions to unlawfully

harass, discriminate and retaliate against Mr. Reeves as set forth herein, including the decision to

fire Mr. Reeves, and the unlawful harassment, discrimination, retaliation, wrongful termination

and other unlawful actions described within this Petition. Among other things, Palmer was one of



                                                 2
    Case 4:19-cv-00244-SMR-CFB        Document
            E-FILED 2019 JUL 08 9:25 PM DALLAS -1-1  Filed
                                                 CLERK     08/05/19 COURT
                                                        OF DISTRICT  Page 34 of 64



the persons who ordered Mr. Reeves to misrepresent relevant facts during an investigation and

made the decision to fire Mr. Reeves after nine (9) years of employment.

       8.    Defendant Dan Brogden (hereinafter referred to as “Brogden”) is and was at all

times material hereto a citizen and resident of Dallas County, Iowa. Brogden was at all times

material hereto Mr. Reeves’ supervisor, a “safety specialist,” and a managerial employee and

agent of Defendants Northern and BHE. Brogden participated in, influenced and controlled the

decisions to unlawfully harass, discriminate and retaliate against Mr. Reeves as set forth herein,

including the decision to fire Mr. Reeves, and the unlawful harassment, discrimination,

retaliation, wrongful termination and other unlawful actions described within this Petition.

Among other things, Brogden was one of the persons who made the decision to fire Mr. Reeves.

       9.    Defendant Mike Meyers (hereinafter referred to as “Meyers”) is and was at all times

material hereto a citizen and resident of Dallas County, Iowa. Meyers was at all times material

hereto Mr. Reeves’ supervisor, a “team leader,” and a managerial employee and agent of

Defendants Northern and BHE. Meyers participated in, influenced and controlled the decisions

to unlawfully harass, discriminate and retaliate against Mr. Reeves as set forth herein, including

the decision to fire Mr. Reeves, and the unlawful harassment, discrimination, retaliation,

wrongful termination and other unlawful actions described within this Petition. Among other

things, Meyers was one of the persons who made the decision to fire Mr. Reeves.

       10.   Defendant Brian Garcia (hereinafter referred to as “Garcia”) is and was at all times

material hereto a citizen and resident of Dallas County, Iowa. Garcia was at all times material

hereto Mr. Reeves’ supervisor, a “director of operations,” and a managerial employee and agent

of Defendants Northern and BHE. Garcia participated in, influenced and controlled the decisions

to unlawfully harass, discriminate and retaliate against Mr. Reeves as set forth herein, including



                                                 3
     Case 4:19-cv-00244-SMR-CFB        Document
             E-FILED 2019 JUL 08 9:25 PM DALLAS -1-1  Filed
                                                  CLERK     08/05/19 COURT
                                                         OF DISTRICT  Page 35 of 64



the decision to fire Mr. Reeves, and the unlawful harassment, discrimination, retaliation,

wrongful termination and other unlawful actions described within this Petition. Among other

things, Garcia was one of the persons who made the decision to fire Mr. Reeves after nine (9)

years of employment.

        11.   Defendant Brian Mundt (hereinafter referred to as “Mundt”) is and was at all times

material hereto a citizen and resident of Dallas County, Iowa. Mundt was at all times material

hereto Mr. Reeves’ supervisor, a “VP Operations,” and a managerial employee and agent of

Defendants Northern and BHE. Mundt participated in, influenced and controlled the decisions to

unlawfully harass, discriminate and retaliate against Mr. Reeves as set forth herein, including the

decision to fire Mr. Reeves, and the unlawful harassment, discrimination, retaliation, wrongful

termination and other unlawful actions described within this Petition.

        12.   Defendant Matt Finnegan (hereinafter referred to as “Finnegan”) is and was at all

times material hereto a citizen and resident of Dallas County, Iowa. Finnegan was at all times

material hereto Mr. Reeves’ supervisor, a “VP Resource Management,” and a managerial

employee and agent of Defendants Northern and BHE. Finnegan participated in, influenced and

controlled the decisions to unlawfully harass, discriminate and retaliate against Mr. Reeves as set

forth herein, including the decision to fire Mr. Reeves, and the unlawful harassment,

discrimination, retaliation, wrongful termination and other unlawful actions described within this

Petition.

        13.   Defendant Charles Russell (hereinafter referred to as “Russell”) is and was at all

times material hereto a citizen and resident of Dallas County, Iowa. Russell was at all times

material hereto Mr. Reeves’ supervisor, a “HR Manger,” and a managerial employee and agent

of Defendants Northern and BHE. Russell participated in, influenced and controlled the



                                                 4
    Case 4:19-cv-00244-SMR-CFB        Document
            E-FILED 2019 JUL 08 9:25 PM DALLAS -1-1  Filed
                                                 CLERK     08/05/19 COURT
                                                        OF DISTRICT  Page 36 of 64



decisions to unlawfully harass, discriminate and retaliate against Mr. Reeves as set forth herein,

including the decision to fire Mr. Reeves, and the unlawful harassment, discrimination,

retaliation, wrongful termination and other unlawful actions described within this Petition.

       14.   Defendant Sarah Athen (hereinafter referred to as “Athen”) is and was at all times

material hereto a citizen and resident of Dallas County, Iowa. Athen was at all times material

hereto Mr. Reeves’ supervisor, a “VP Operations,” and a managerial employee and agent of

Defendants Northern and BHE. Athen participated in, influenced and controlled the decisions to

unlawfully harass, discriminate and retaliate against Mr. Reeves as set forth herein, including the

decision to fire Mr. Reeves, and the unlawful harassment, discrimination, retaliation, wrongful

termination and other unlawful actions described within this Petition.

       15.   Defendants BHE, Northern, Palmer, Brogden, Meyers, Garcia, Mundt, Finnegan,

Russell and Athen (hereinafter collectively referred to as “Defendants”) were at all times

material hereto “employers” within the meaning of the Iowa Civil Rights Act. See e.g., Iowa

Code § 216.9.

       16.   Defendants Palmer, Brogden, Meyers, Garcia, Mundt, Finnegan, Russell and Athen

were at all times material hereto agents and employees of Defendants BHE and Northern and

“persons” within the meaning of the ICRA.

       17.   Plaintiff was at all times material hereto an “employee” of Defendants within the

meaning of the ICRA.

                                 CONDITIONS PRECEDENT

       18.   Plaintiff filed, within 300 days from the date of the acts of which he complains, a

Complaint with the Iowa Civil Rights Commission containing charges against Defendants,




                                                 5
    Case 4:19-cv-00244-SMR-CFB        Document
            E-FILED 2019 JUL 08 9:25 PM DALLAS -1-1  Filed
                                                 CLERK     08/05/19 COURT
                                                        OF DISTRICT  Page 37 of 64



including the claims, facts and allegations set forth herein, which was cross-filed with the Equal

Employment Opportunity Commission.

          19.   On April 11, 2019, less than ninety (90) days prior to the filing of this Petition, the

Iowa Civil Rights Commission issued an Administrative Release (Right-to-Sue Letter) to Mr.

Reeves.

          20.   Plaintiff has complied with all conditions precedent to the filing of this cause of

action.

                                                 FACTS

          21.   Reeves worked for Defendants for more than nine (9) years.

          22.   Reeves began working for Defendants as a senior operations and maintenance

technician on March 6, 2009.

          23.   Reeves was and is an excellent employee.

          24.   During nine years of employment with Defendants, Reeves earned and received

numerous promotions, bonuses and raises.

                                 Mr. Reeves’ First Workplace Injury

          25.   Reeves injured his left shoulder while working for Defendants during 2013 or 2014

(“Left Shoulder Injury”).

          26.   The next day, Reeves informed his direct supervisor, Defendant Palmer, and

Defendants about the Left Shoulder Injury. Reeves presented to his doctor who recommended

surgery. Approximately one week later, Reeves asked Palmer for permission to schedule the

surgery. Reeves scheduled the surgery and was absent from work for three months.




                                                    6
     Case 4:19-cv-00244-SMR-CFB        Document
             E-FILED 2019 JUL 08 9:25 PM DALLAS -1-1  Filed
                                                  CLERK     08/05/19 COURT
                                                         OF DISTRICT  Page 38 of 64



                             Mr. Reeves’ Second Workplace Injury

         27.   Reeves injured his right shoulder while working for Defendants during 2017

(“Right Shoulder Injury”).

         28.   The next day, Reeves informed Palmer and Defendants about the Right Shoulder

Injury. Reeves also informed Palmer that he may not be able to install or remove certain large

bolts as a result of the Right Shoulder Injury. Reeves requested an accommodation such that he

was not required to install or remove certain large bolts. At that time, Palmer seemed irritated but

stated Reeves could ask younger employees to assist him with installing and removing the larger

bolts.

                              Mr. Reeves’ Third Workplace Injury

         29.   On or about September 28, 2017, Reeves met with Palmer for his annual evaluation.

         30.   During that meeting, Reeves again discussed his Right Shoulder Injury with Palmer

and told Palmer that he was experiencing significant pain in his right shoulder. Reeves asked to

consult with a doctor and receive medical treatment.

         31.   While discussing these issues with Palmer, Reeves experienced pain in his chest.

         32.   Reeves immediately told Palmer about the pain in his chest and stated that he would

like to seek medical attention. Palmer allowed Reeves to seek medical attention but did not offer

to provide any assistance to him.

         33.   Reeves immediately left work and presented to a medical clinic. That same day,

Reeves was transported from the medical clinic to the hospital.

         34.   On September 29, 2017, Palmer and Defendants were informed that Reeves would

require triple bypass heart surgery.




                                                 7
    Case 4:19-cv-00244-SMR-CFB        Document
            E-FILED 2019 JUL 08 9:25 PM DALLAS -1-1  Filed
                                                 CLERK     08/05/19 COURT
                                                        OF DISTRICT  Page 39 of 64



       35.   On October 4, 2017, doctors performed a triple bypass heart surgery on Reeves.

Palmer and Defendants were informed that doctors had performed the surgery that day.

       36.   On or about October 5, 2017, Reeves was released from the hospital.

       37.   None of Defendants’ employees or agents attempted to contact Reeves or ascertain

Reeves’ condition between September 28, 2017 and October 5, 2017.

       38.   On or about October 15, 2017, Reeves told Meyers about the triple bypass heart

surgery noted above and the diagnosis and condition related to his surgery (“Heart Condition”)

and further stated that his Heart Condition would require him to be absent from work for

approximately ten weeks.

       39.   Garcia’s predecessor reprimanded and/or criticized Palmer and/or other employees

for not assisting Reeves when he sought medical attention on September 28, 2017.

       40.   On or about December 11, 2017, Reeves returned to work.

                  Defendants Order Reeves to Misrepresent Relevant Facts

       41.   On February 28, 2018, Reeves asked his co-worker, Bryan Willis (“Willis”), to

attach a strap to container so Reeves could move the container with a forklift. However, Willis

attached the strap incorrectly and, as a result, the container toppled over while it was being

moved with the forklift.

       42.   As Reeves was on his way to a meeting to answer some questions regarding the

incident noted above, Palmer and Defendants confronted Reeves and ordered Reeves

misrepresent the facts and to report that he had been using a tractor, and not a forklift, to move

the container. Palmer told Reeves that he had already misrepresented that a tractor was used, and

Palmer wanted Reeves’ version to match his version.




                                                 8
    Case 4:19-cv-00244-SMR-CFB        Document
            E-FILED 2019 JUL 08 9:25 PM DALLAS -1-1  Filed
                                                 CLERK     08/05/19 COURT
                                                        OF DISTRICT  Page 40 of 64



       43.   Palmer and Defendants knowingly ordered Reeves to misrepresent the relevant

facts in an attempt to mislead those who were investigating the incident.

       44.   Palmer has admitted he ordered Reeves to report that he had been using a tractor,

and not a forklift, to move the container.

       45.   Reeves did not approve the misrepresentation at the time but wanted to keep his job.

Reeves did as his supervisor, Palmer, had instructed.

       46.   On or about March 12, 2018, Reeves specifically asked Palmer if any employees

would be reprimanded or fired as a result of the incident noted above. Palmer responded: “No.”

Palmer further stated that the company investigation had been completed and that no employees

would be reprimanded or fired.

       47.   Prior to March 12, 2018, Defendants had not issued or conveyed any written or

verbal “warnings,” “write ups” or reprimands of any kind to Reeves.

      Reeves Requests Surgery for Right Shoulder Injury; Palmer Screams at Reeves

       48.   Three days later, on or about March 15, 2018, Reeves told Palmer that shoulder

surgery was required for his Right Shoulder Injury and that he had scheduled surgery for April

14, 2018, which would require Reeves to be absent from work for approximately three months.

       49.   On March 15, 2018, Reeves requested a reasonable accommodation from Palmer

and Defendants, e.g., that he be allowed to schedule shoulder surgery and time from work related

to the surgery.

       50.   Palmer shook his head and was extremely angry.

       51.   In light of Palmer’s reaction, Reeves offered to return to work earlier. Palmer did

not respond to Reeves’ offer.




                                                9
    Case 4:19-cv-00244-SMR-CFB        Document
            E-FILED 2019 JUL 08 9:25 PM DALLAS -1-1  Filed
                                                 CLERK     08/05/19 COURT
                                                        OF DISTRICT  Page 41 of 64



       52.   Rather, Palmer stood up and screamed at Reeves stating, among other things, that

he “could not believe” Reeves was “having surgery again.” Palmer left the room.

                   Defendants Manufacture Pretextual Reason to Fire Reeves

       53.   On March 26, 2018, Garcia and Defendants confronted and harassed Reeves with

various pretextual allegations related to the incident with the container which occurred on

February 28, 2018.

       54.   Among other things, Defendants claimed the results of the “investigation” was

affected by the information Reeves provided – the very same inaccurate information which

Palmer and Defendants ordered Reeves to provide.

       55.   Defendants have subsequently claimed Garcia was not aware of the fact that

Palmer, Garcia’s subordinate at the time, and others ordered Reeves to state he had been using a

tractor and not a forklift. However, Garcia’s feigned ignorance is simply implausible. Garcia and

the other Defendants, including each and every person who made or was involved in the decision

to fire Reeves, was well aware, before the decision was made to fire Reeves, that Palmer and

others had ordered Reeves to provide the information at issue – the very same information which

Defendants ultimately used to fire Reeves.

       56.   Similarly, Garcia and the other Defendants, including each and every person who

made or was involved in the decision to fire Reeves, was well aware, before the decision was

made to fire Reeves, that Reeves was disabled and had suffered the Left Shoulder Injury and

Right Shoulder Injury and that doctors performed a triple bypass heart surgery on Reeves on

October 4, 2017.




                                                10
    Case 4:19-cv-00244-SMR-CFB        Document
            E-FILED 2019 JUL 08 9:25 PM DALLAS -1-1  Filed
                                                 CLERK     08/05/19 COURT
                                                        OF DISTRICT  Page 42 of 64



       57.   When Defendants attached Reeves with the pretextual allegations on March 26,

2018, Reeves opposed and complained to Garcia and Defendants about unlawful disability-based

and age-based harassment, discrimination and retaliation.

       58.   Among other things, Reeves pointed out to Defendants that that these allegations

were lodged just eleven (11) days after Palmer screamed at Reeves because he requested a

reasonable accommodation (e.g., shoulder surgery and time from work), and just fourteen (14)

days after Palmer assured Reeves that the investigation had been closed and that no employees

would be reprimanded or terminated.

       59.   Rather than acknowledge the dubious timing noted above, or reasonably respond to

Reeves’ previous request for an accommodation, Garcia and Defendants boldly ordered yet

another misrepresentation. On this occasion, Garcia forced Reeves to sign a document indicating

he had “resigned.”

       60.   More specifically, Garcia threw a blank document across the table at Reeves on

March 26, 2018 and told Reeves that he could either create and sign a document indicating he

had “resigned” or he would be fired immediately anyway.

       61.   Defendants unlawfully terminated Reeves’ employment on March 26, 2018.

       62.   Prior to March 15, 2018 (the date Reeves requested right shoulder surgery, and

Palmer screamed at Reeves for doing so), Defendants had not issued or conveyed any written or

verbal “warnings,” “write ups” or reprimands of any kind to Reeves.

       63.   To the contrary, Defendants consistently issued positive annual written performance

appraisals to Reeves each of the nine years he was employed by Defendants.

       64.   Defendants unlawfully harassed, discriminated and retaliated against Reeves in

many ways including, but not limited to, the following:



                                               11
Case 4:19-cv-00244-SMR-CFB        Document
        E-FILED 2019 JUL 08 9:25 PM DALLAS -1-1  Filed
                                             CLERK     08/05/19 COURT
                                                    OF DISTRICT  Page 43 of 64



       a. treating Reeves differently than other employees;

       b. ignoring Reeves’ previous complaints regarding unlawful harassment,

          discrimination and retaliation;

       c. allowing, encouraging and/or causing additional unlawful harassment,

          discrimination and retaliation;

       d. ignoring and/or denying and/or unreasonably responding to Reeves’ requests for

          a reasonable accommodation, including his request for medical treatment for his

          shoulder;

       e. manufacturing and issuing various so-called reprimands to Reeves with

          pretextual allegations;

       f. disparaging Reeves by, among other things, stating or implying that Reeves had

          breached some particular policy or rule and neglecting to inform others that

          they, in fact, ordered Reeves to take the action at issue;

       g. attempting to dissuade and/or prevent Reeves from pursuing or continuing to

          pursue benefits including insurance benefits and/or workers’ compensation

          benefits;

       h. unlawfully terminating Reeves’ employment;

       i. knowingly misrepresenting the relevant facts and attempting to impede Reeves’

          ability to obtain workers’ compensation insurance benefits;

       j. knowingly misrepresenting the relevant facts to Iowa Workforce Development

          (“IWD”) and misleading IWD and attempting to impede Reeves’ ability to

          obtain unemployment insurance benefits from IWD.




                                            12
    Case 4:19-cv-00244-SMR-CFB        Document
            E-FILED 2019 JUL 08 9:25 PM DALLAS -1-1  Filed
                                                 CLERK     08/05/19 COURT
                                                        OF DISTRICT  Page 44 of 64



       65.   Defendants were aware of Reeves’ Left Shoulder Condition, Right Shoulder

Condition and Heart Condition, which individually and collectively constituted disabilities

pursuant to applicable law, when they decided to engage in the unlawful activity noted above.

       66.   Defendants unlawfully harassed, discriminated and retaliated against Reeves for

several reasons, including, but not limited to, the following:

             a. because of Reeves’ injuries and medical conditions and disabilities noted herein,

                 including his Left Shoulder Injury, Right Shoulder Injury and Heart Condition

                 which individually and collectively constituted actual and perceived disabilities;

             b. because Reeves requested one or more reasonable accommodations related to

                 his disabilities as noted above, including Reeves’ requests for medical treatment

                 and surgery for his right shoulder;

             c. because of Reeves’ age;

             d. because Reeves lawfully opposed and complained about previous unlawful

                 disability-based and age-based harassment and discrimination;

             e. because Reeves suffered injuries while working for Defendants that were

                 reported, and of which Defendants were aware, which entitled Reeves to

                 benefits including insurance benefits and/or workers’ compensation benefits,

                 Reeves had indicated a desire to pursue these benefits, Reeves pursued such

                 benefits, and Defendants wished to dissuade and/or prevent Reeves from

                 pursuing these benefits or his rights pursuant to applicable law and/or retaliate

                 against Reeves because he had pursued or may pursue workers’ compensation

                 benefits;




                                                 13
    Case 4:19-cv-00244-SMR-CFB        Document
            E-FILED 2019 JUL 08 9:25 PM DALLAS -1-1  Filed
                                                 CLERK     08/05/19 COURT
                                                        OF DISTRICT  Page 45 of 64



             f. because Reeves opposed and complained about unsafe and/or illegal workplace

                 conditions including, but not limited to, the fact that Defendants often attempted

                 to discourage reporting workplace accidents by reducing employees pay when

                 they sustained a workplace accident, which created an illegal and unsafe

                 workplace;

             g. because Reeves opposed and complained about unsafe and/or illegal workplace

                 conditions including, but not limited to, the fact that Palmer, Meyers, Garcia

                 and Defendants actively forced Reeves to misrepresent specific facts related to

                 the workplace accident which occurred on February 28, 2018, which inhibited

                 any legitimate investigation and created an illegal and unsafe workplace;

             h. because Reeves previously complained about the discrimination, harassment

                 and retaliation he experienced as a result of (a)-(g) above.

       67.   Defendants hired, promoted or transferred one or more employees to perform some

or all of the duties previously performed by Reeves who is/are younger than Reeves.

       68.   The employee(s) who/that were hired, promoted or transferred to perform some or

all of the duties previously performed by Reeves had not suffered workplace injuries.

       69.   The employee(s) who/that were hired, promoted or transferred to perform some or

all of the duties previously performed by Reeves had not opposed or complained about illegal

harassment, discrimination or retaliation.

       70.   The employee(s) who/that were hired, promoted or transferred to perform some or

all of the duties previously performed by Reeves had not sought workers’ compensation benefits,

or filed workers’ compensation claims against Defendants or complained about illegal or unsafe

working conditions.



                                                14
     Case 4:19-cv-00244-SMR-CFB        Document
             E-FILED 2019 JUL 08 9:25 PM DALLAS -1-1  Filed
                                                  CLERK     08/05/19 COURT
                                                         OF DISTRICT  Page 46 of 64



                                  COUNT I
                 VIOLATION OF THE IOWA CIVIL RIGHTS ACT
        DISABILITY DISCRIMINATION, HARASSMENT AND RETALIATION
                       FAILURE TO ACCOMMODATE
                           (Against All Defendants)

        71.   Reeves incorporates all preceding paragraphs as if fully set forth herein.

        72.   As a result of the Left Shoulder Injury, Right Shoulder Injury and Heart Condition

noted above and herein, both independently and collectively, Reeves was disabled as defined

within applicable law and significantly limited in his ability to participate in one or more major

life activities including, but not limited to, lifting and working.

        73.   Reeves’ Left Shoulder Injury, Right Shoulder Injury and Heart Condition noted

within the previous paragraph (collectively referred to herein as Reeves’ “Disability” or

“Disabilities”) both independently and collectively constituted both actual and perceived

disabilities pursuant to applicable law.

        74.   During his employment with Defendants, including the dates following his Left

Shoulder Injury, Right Shoulder Injury and Heart Condition, Reeves was significantly limited in

his ability to participate in one or more major life activities and was a person with a disability as

defined within the ICRA, the Americans with Disabilities Act (“ADA”) and applicable law.

        75.   Reeves’ Disability constituted an actual disability under the ICRA and the ADA.

        76.   In addition, Reeves had a record of a disability and Defendants perceived that

Reeves suffered from a disability, as that term is used and/or defined within the ICRA and the

ADA and/or applicable law, during Reeves’ employment with Defendants, including the dates

following Reeves’ Left Shoulder Injury, Right Shoulder Injury and Heart Condition.

        77.   At all times material hereto, Reeves was qualified for his position with Defendants

and other positions with Defendants, which Defendants refused to make available to Reeves.



                                                  15
    Case 4:19-cv-00244-SMR-CFB        Document
            E-FILED 2019 JUL 08 9:25 PM DALLAS -1-1  Filed
                                                 CLERK     08/05/19 COURT
                                                        OF DISTRICT  Page 47 of 64



       78.   At all times material hereto, Reeves was able to perform the essential functions of

his position, and other available positions, with or without an accommodation.

       79.   Defendants harassed and discriminated against Reeves with respect to terms and

conditions of his employment because of his Disability, as defined above, in violation of the

ICRA and applicable law. This included knowingly permitting, encouraging, influencing and/or

controlling or causing illegal harassment and discrimination. Among other things, Palmer, Garcia

and Defendants repeatedly harassed Reeves about his Disability and condition, ignored his

requests for accommodations and manufactured various pretextual reasons to fire him, issued

and/or conveyed such pretextual reasons to Reeves and others while knowing they were false,

and fired Reeves after nine years of employment.

       80.   Reeves’ Disability, as defined above, was a motivating factor in the harassment and

discrimination noted within the preceding paragraph.

       81.   Defendants engaged in a continuing pattern and practice of unlawful harassment

and discrimination because of Reeves’ Disability in violation of the ICRA.

       82.   Further, Reeves engaged in protected activity when he opposed, and complained to

Defendants about, the illegal disability-based harassment and discrimination he suffered as noted

above and otherwise opposed illegal disability-based harassment and discrimination and other

practices made unlawful by the ICRA during his employment with Defendants.

       83.   Rather than investigate Reeves’ concerns or take any meaningful action, Defendants

purposefully and maliciously retaliated against Reeves by further harassing and discriminating

against him, including actively forcing Reeves to misrepresent specific facts related to a

workplace accident, manufacturing various pretextual reasons to fire him, issuing and/or




                                                16
    Case 4:19-cv-00244-SMR-CFB        Document
            E-FILED 2019 JUL 08 9:25 PM DALLAS -1-1  Filed
                                                 CLERK     08/05/19 COURT
                                                        OF DISTRICT  Page 48 of 64



conveying such reprimands to him, knowingly misrepresenting relevant facts regarding Reeves’

employment to others, and unlawfully terminating Reeves’ employment.

       84.   Reeves’ complaints regarding disability-based harassment and discrimination were

a motivating factor in Defendants’ decision to retaliate against him, including Defendants’

decisions to actively force Reeves to misrepresent specific facts related to a workplace accident,

manufacture various pretextual reasons to fire him, issue and/or convey such reprimands to him,

knowingly misrepresent relevant facts regarding Reeves’ employment to others, and unlawfully

terminating Reeves’ employment.

       85.   Moreover, Reeves requested one or more reasonable accommodations from

Defendants, including the ability to obtain medical treatment and schedule surgery for his right

shoulder and to be absent from work as a result of the Right Shoulder Injury.

       86.   Defendants refused and failed to accommodate Reeves.

       87.   Rather, Defendants ignored Reeves’ reasonable requests and refused to engage in

an interactive process in good faith to identify a reasonable accommodation for Reeves as

required by applicable law.

       88.   Instead, Palmer, Garcia and Defendants fired Reeves on March 26, 2018, just days

after Palmer screamed at Reeves for requesting an accommodation.

       89.   Plaintiff’s termination was unrelated to his job performance or any claimed

“reasons” for the termination proffered by Defendants.

       90.   Defendants can offer no lawful reason for their treatment of Reeves, and any reason

offered is a pretext for illegal harassment, discrimination and/or retaliation.




                                                 17
     Case 4:19-cv-00244-SMR-CFB        Document
             E-FILED 2019 JUL 08 9:25 PM DALLAS -1-1  Filed
                                                  CLERK     08/05/19 COURT
                                                         OF DISTRICT  Page 49 of 64



        91.    Defendants hired one or more non-disabled individuals with less experience than

Reeves to fill his former position and/or fulfill some or all of the duties associated with his

former position.

        92.    Defendants’ conduct violated the ICRA.

        93.    As a direct and proximate result of Defendants’ acts and/or omissions noted herein,

Reeves has in the past and will in the future suffer damages including emotional and mental

anguish, humiliation, embarrassment and loss of enjoyment of life and has in the past and will in

the future suffer loss of wages, loss of earning capacity, benefits, and other emoluments of

employment.

        94.    Defendants knew their conduct violated the ICRA and showed reckless disregard

for whether their conduct violated the ICRA.

        95.    Defendants acted intentionally, maliciously, willfully, wantonly and/or with

reckless disregard for the rights of Plaintiff.

        96.    The actions of Defendants noted herein warrant the imposition of specific equitable

relief, including injunctive relief.

        WHEREFORE Mr. Reeves respectfully prays that this Court enter judgment against the

Defendants, individually and in their corporate capacities, in an amount which will fully and

fairly compensate him for his injuries and damages including the following relief:

        A. That Defendants’ conduct as set forth herein be declared to be an unlawful

              discriminatory practice within the meaning of Iowa Code § 216.6 and a violation of

              Mr. Reeves’ rights as secured by the ICRA and applicable law;




                                                  18
Case 4:19-cv-00244-SMR-CFB        Document
        E-FILED 2019 JUL 08 9:25 PM DALLAS -1-1  Filed
                                             CLERK     08/05/19 COURT
                                                    OF DISTRICT  Page 50 of 64



  B. That Defendants and their officers, employees, agents, attorneys, successors and

     assigns, and those acting in concert therewith, be enjoined from any conduct violating

     Plaintiff’s rights, or the rights of others similarly situated as secured by the ICRA;

  C. That Mr. Reeves be awarded all damages available to him pursuant to the ICRA and

     applicable law, including:

     (1) An award of back pay and benefits, including all wages, salary, commissions,

         bonuses or other income, or opportunities to obtain such income (or the value of

         such opportunities) and all insurance, contributions, investments, retirement plans

         or other benefits or emoluments of employment, or opportunities to obtain such

         benefits (or the value of such benefits), which Plaintiff earned, or to which

         Plaintiff would have been entitled, from the date Plaintiff was fired, March 26,

         2018, through trial in this matter, had Defendants not illegally fired him, with pre-

         judgment interest and all other applicable interest as provided by law;

     (2) An award of front pay and benefits, including all wages, salary, commissions,

         bonuses or other income, or opportunities to obtain such income (or the value of

         such opportunities), and all insurance, contributions, investments, retirement plans

         or other benefits or emoluments of employment, or opportunities to obtain such

         benefits (or the value of such benefits), which Plaintiff would have earned or

         received, or to which Plaintiff would have been entitled, had Defendants not

         illegally fired him, with interest as provided by law, with front pay calculated for

         a period of five to fifteen years after the date of trial, or until such time as Plaintiff

         would have retired, or as the Court deems proper;




                                            19
Case 4:19-cv-00244-SMR-CFB        Document
        E-FILED 2019 JUL 08 9:25 PM DALLAS -1-1  Filed
                                             CLERK     08/05/19 COURT
                                                    OF DISTRICT  Page 51 of 64



     (3) An award of compensatory damages including appropriate damages for past and

         future mental and emotional pain, suffering, inconvenience, distress, fear,

         anguish, humiliation, intimidation, embarrassment, physical sickness and loss of

         enjoyment of life, suffered by Plaintiff as a result of Defendants’ acts and/or

         omissions;

     (4) An adjudication that Plaintiff is entitled to reasonable attorneys’ fees and the

         costs and expenses of this action;

     (5) An award of pre‐judgment interest as provided by law;

  D. An adjudication that Plaintiff is entitled to relief in the form of injunctive relief

     requiring the following:

     (1) That Defendants remove all misrepresentations from Mr. Reeves’ employment

         record;

     (2) That Defendants conduct a full investigation regarding the treatment of all of their

         current or former employees in Iowa who opposed or complained about equitable

         treatment, harassment or discrimination or retaliation and/or were over 40 years

         old and/or were disabled or perceived as disabled and were reprimanded,

         disciplined or fired within the last ten years, to independently determine the merit

         of such concerns, and that Defendants pay damages, as set forth above, to any

         such employee who raised a meritorious complaint or who had their complaint

         ignored;

     (3) That Defendants provide training to all supervisory employees regarding how to

         prevent similar harassment, discrimination and retaliation and protect others

         similarly-situated and monitor the environment in workplaces operated by



                                            20
    Case 4:19-cv-00244-SMR-CFB        Document
            E-FILED 2019 JUL 08 9:25 PM DALLAS -1-1  Filed
                                                 CLERK     08/05/19 COURT
                                                        OF DISTRICT  Page 52 of 64



                Defendants in Iowa to assure that employees are not being treated unfairly in

                violation of the ICRA and/or based upon disability, real or perceived, or age or

                retaliated against because they opposed harassment, discrimination or retaliation

                and report annually to the Court for a period of three years regarding the training

                provided, Defendants’ monitoring and its effectiveness;

       E. That Plaintiff be awarded such additional and further relief as the Court deems just

             and proper or necessary to effectuate the purpose of the Iowa Civil Rights Act.

                                   COUNT II
                   VIOLATION OF THE IOWA CIVIL RIGHTS ACT
              AGE DISCRIMINATION, HARASSMENT AND RETALIATION
                             (Against All Defendants)

       97.    Reeves incorporates and all preceding paragraphs as if fully set forth herein.

       98.    Defendants harassed and discriminated against Reeves with respect to terms and

conditions of his employment because of his age in violation of the ICRA. This included actively

forcing Reeves to misrepresent specific facts related to a workplace accident, manufacturing

various pretextual reasons to fire him, issuing and/or conveying such reprimands to him,

knowingly misrepresenting relevant facts regarding Reeves’ employment to others, and

unlawfully terminating Reeves’ employment.

       99.    Reeves’ age was a motivating factor in the harassment and discrimination noted

within the previous paragraph and herein, including Defendants’ decision to fire Reeves.

       100. Defendants engaged in a continuing pattern and practice of unlawful harassment

and discrimination because of Reeves’ age in violation of the ICRA.

       101. Further, Reeves engaged in protected activity when he opposed, and complained to

Defendants about, the illegal age-based harassment and discrimination he suffered as noted




                                                 21
    Case 4:19-cv-00244-SMR-CFB        Document
            E-FILED 2019 JUL 08 9:25 PM DALLAS -1-1  Filed
                                                 CLERK     08/05/19 COURT
                                                        OF DISTRICT  Page 53 of 64



above and herein and otherwise opposed illegal age-based harassment and discrimination and

other practices made unlawful by the ICRA during his employment with Defendants.

       102. Rather than investigate Reeves’ concerns or take any meaningful action, Defendants

purposefully and maliciously retaliated against Reeves by further harassing and discriminating

against him, including actively forcing Reeves to misrepresent specific facts related to a

workplace accident, manufacturing various pretextual reasons to fire him, issuing and/or

conveying such reprimands to him, knowingly misrepresenting relevant facts regarding Reeves’

employment to others, and unlawfully terminating Reeves’ employment.

       103. Reeves’ complaints regarding age-based harassment and discrimination were a

motivating factor in Defendants’ decision to retaliate against him, including Defendants’

decisions to actively force Reeves to misrepresent specific facts related to a workplace accident,

manufacture various pretextual reasons to fire him, issue and/or convey such reprimands to him,

knowingly misrepresent relevant facts regarding Reeves’ employment to others, and unlawfully

terminating Reeves’ employment.

       104. Plaintiff’s termination was unrelated to his job performance or any of the alleged

“reasons” proffered by Defendants.

       105. Defendants can offer no lawful reason for their treatment of Reeves, and any reason

offered is a pretext for illegal harassment, discrimination and/or retaliation.

       106. Reeves was forty-six years old when he began working for Defendants.

       107. Reeves was fifty-five years old when Defendants fired him.

       108. Defendants hired a younger individual with less experience than Reeves to fill his

former position and/or fulfill some or all of the duties associated with his former position.

       109. Defendants’ conduct violated the ICRA.



                                                 22
     Case 4:19-cv-00244-SMR-CFB        Document
             E-FILED 2019 JUL 08 9:25 PM DALLAS -1-1  Filed
                                                  CLERK     08/05/19 COURT
                                                         OF DISTRICT  Page 54 of 64



        110. As a direct and proximate result of Defendants’ acts and/or omissions noted herein,

Reeves has in the past and will in the future suffer damages including emotional and mental

anguish, humiliation, embarrassment and loss of enjoyment of life and has in the past and will in

the future suffer loss of wages, loss of earning capacity, benefits, and other emoluments of

employment.

        111. Defendants knew their conduct violated the Iowa Civil Rights Act and/or showed

reckless disregard for whether their conduct violated the ICRA.

        112. Defendants acted intentionally, maliciously, willfully, wantonly and/or with

reckless disregard for the rights of Plaintiff.

        113. The actions of Defendants noted herein warrant the imposition of specific equitable

relief, including injunctive relief.

        WHEREFORE Mr. Reeves respectfully prays that this Court enter judgment against the

Defendants, individually and in their corporate capacities, in an amount which will fully and

fairly compensate him for his injuries and damages including the following relief:

        A. That Defendants’ conduct as set forth herein be declared to be an unlawful

            discriminatory practice within the meaning of Iowa Code § 216.6 and a violation of

            Mr. Reeves’ rights as secured by the ICRA and applicable law;

        B. That Defendants and their officers, employees, agents, attorneys, successors and

            assigns, and those acting in concert therewith, be enjoined from any conduct violating

            Plaintiff’s rights, or the rights of others similarly situated as secured by the ICRA;

        C. That Mr. Reeves be awarded all damages available to him pursuant to the ICRA and

            applicable law, including:




                                                  23
Case 4:19-cv-00244-SMR-CFB        Document
        E-FILED 2019 JUL 08 9:25 PM DALLAS -1-1  Filed
                                             CLERK     08/05/19 COURT
                                                    OF DISTRICT  Page 55 of 64



     (1) An award of back pay and benefits, including all wages, salary, commissions,

         bonuses or other income, or opportunities to obtain such income (or the value of

         such opportunities) and all insurance, contributions, investments, retirement plans

         or other benefits or emoluments of employment, or opportunities to obtain such

         benefits (or the value of such benefits), which Plaintiff earned, or to which

         Plaintiff would have been entitled, from the date Plaintiff was fired,          , through

         trial in this matter, had Defendants not illegally fired him, with pre-judgment

         interest and all other applicable interest as provided by law;

     (2) An award of front pay and benefits, including all wages, salary, commissions,

         bonuses or other income, or opportunities to obtain such income (or the value of

         such opportunities), and all insurance, contributions, investments, retirement plans

         or other benefits or emoluments of employment, or opportunities to obtain such

         benefits (or the value of such benefits), which Plaintiff would have earned or

         received, or to which Plaintiff would have been entitled, had Defendants not

         illegally fired him, with interest as provided by law, with front pay calculated for

         a period of five to fifteen years after the date of trial, or until such time as Plaintiff

         would have retired, or as the Court deems proper;

     (3) An award of compensatory damages including appropriate damages for past and

         future mental and emotional pain, suffering, inconvenience, distress, fear,

         anguish, humiliation, intimidation, embarrassment, physical sickness and loss of

         enjoyment of life, suffered by Plaintiff as a result of Defendants’ acts and/or

         omissions;




                                            24
Case 4:19-cv-00244-SMR-CFB        Document
        E-FILED 2019 JUL 08 9:25 PM DALLAS -1-1  Filed
                                             CLERK     08/05/19 COURT
                                                    OF DISTRICT  Page 56 of 64



     (4) An adjudication that Plaintiff is entitled to reasonable attorneys’ fees and the

         costs and expenses of this action;

     (5) An award of pre‐judgment interest as provided by law;

  D. An adjudication that Plaintiff is entitled to relief in the form of injunctive relief

     requiring the following:

     (1) That Defendants remove all misrepresentations from Mr. Reeves’ employment

         record;

     (2) That Defendants conduct a full investigation regarding the treatment of all of their

         current or former employees in Iowa who opposed or complained about equitable

         treatment, harassment or discrimination or retaliation and/or were over 40 years

         old and/or were disabled or perceived as disabled and were reprimanded,

         disciplined or fired within the last ten years, to independently determine the merit

         of such concerns, and that Defendants pay damages, as set forth above, to any

         such employee who raised a meritorious complaint or who had their complaint

         ignored;

     (3) That Defendants provide training to all supervisory employees regarding how to

         prevent similar harassment, discrimination and retaliation and protect others

         similarly-situated and monitor the environment in workplaces operated by

         Defendants in Iowa to assure that employees are not being treated unfairly in

         violation of the ICRA and/or based upon disability, real or perceived, or age or

         retaliated against because they opposed harassment, discrimination or retaliation

         and report annually to the Court for a period of three years regarding the training

         provided, Defendants’ monitoring and its effectiveness;



                                            25
    Case 4:19-cv-00244-SMR-CFB        Document
            E-FILED 2019 JUL 08 9:25 PM DALLAS -1-1  Filed
                                                 CLERK     08/05/19 COURT
                                                        OF DISTRICT  Page 57 of 64



       E. That Plaintiff be awarded such additional and further relief as the Court deems just

           and proper or necessary to effectuate the purpose of the Iowa Civil Rights Act.

                             COUNT III
      WRONGFUL TERMINATION IN VIOLATION OF IOWA PUBLIC POLICY
               WORKERS’ COMPENSATION RETALIATION
                       (Against All Defendants)

       114. Reeves incorporates all preceding paragraphs as if fully set forth herein.

       115. Reeves sustained several work-related injuries while working for Defendants.

       116. Reeves timely informed Defendants about the injuries he sustained while working

for Defendants in accordance with applicable law.

       117. Reeves was eligible to pursue, and did pursue, workers’ compensation benefits in

connection with his work-related injuries.

       118. Reeves ultimately hired counsel and filed a claim against Defendant Northern

Natural Gas Company and/or its workers’ compensation insurer for workers’ compensation

benefits related to his work-related injuries.

       119. It is the public policy of the State of Iowa, pursuant to Iowa Code Chapter 85, that

employers may not fire or otherwise retaliate against employees because they suffered or

reported a workplace injury, or may suffer or report a workplace injury, of because they may

seek to complete or file a workers compensation’ report or first report of injury form, or because

they may pursue, or did pursue, work related benefits including workers’ compensation benefits,

including any efforts to dissuade an employee from pursuing work related benefits including

workers’ compensation benefits or retaliate against any employee because they pursued workers’

compensation benefits.

       120. In violation of the public policy of the State of Iowa, Defendants harassed Reeves

and fired Reeves in whole or in part because he suffered and/or reported one or more workplace

                                                 26
    Case 4:19-cv-00244-SMR-CFB        Document
            E-FILED 2019 JUL 08 9:25 PM DALLAS -1-1  Filed
                                                 CLERK     08/05/19 COURT
                                                        OF DISTRICT  Page 58 of 64



injuries as noted above and/or because Reeves sought to pursue workers’ compensation benefits

and/or because Defendants wanted to dissuade or prevent Reeves from pursuing, or further

pursuing, workers compensation’ benefits, and/or because Defendants wanted to retaliate against

Reeves for pursuing workers’ compensation benefits or any of the activity noted within this

paragraph.

       121. Reeves’ injuries and the facts noted within the previous paragraph, including the

fact that Reeves suffered and/or reported one or more workplace injuries as noted above and/or

because Reeves sought to pursue workers’ compensation benefits and/or because Defendants

wanted to dissuade or prevent Reeves from pursuing, or further pursuing, workers compensation’

benefits, and/or because Defendants wanted to retaliate against Reeves for pursuing workers’

compensation benefits, were a determinative factor in Defendants’ decision to harass and

retaliate against Reeves, including Defendants’ decisions to actively force Reeves to

misrepresent specific facts related to a workplace accident, manufacture various pretextual

reasons to fire him, issue and/or convey such reprimands to him, knowingly misrepresent

relevant facts regarding Reeves’ employment to others, and unlawfully terminating Reeves’

employment.

       122. If not addressed and remedied, such actions would contravene and subvert well-

recognized and defined public policies of the State of Iowa.

       123. As a direct and proximate result of Defendants’ unlawful acts and/or omissions

noted within this Petition, Reeves has in the past and will in the future suffer injuries and

damages, including but not limited to mental and emotional distress, fear, anguish, humiliation,

intimidation, embarrassment, physical sickness, lost enjoyment of life, medical expenses, lost

wages, benefits, future earnings, and other benefits and emoluments of employment.



                                                 27
    Case 4:19-cv-00244-SMR-CFB        Document
            E-FILED 2019 JUL 08 9:25 PM DALLAS -1-1  Filed
                                                 CLERK     08/05/19 COURT
                                                        OF DISTRICT  Page 59 of 64



          124.   Defendants knew their conduct violated the public policy of the State of Iowa

and/or showed reckless disregard for whether their conduct violated the public policy of the State

of Iowa. Defendants acted with legal malice and/or reckless disregard for Plaintiff’s rights.

          125. Accordingly, Plaintiff is entitled to punitive damages.

          WHEREFORE the Plaintiff respectfully prays that this Court issue an Order declaring

that the Defendants violated applicable law as set forth herein and enter judgment against the

Defendants jointly and severally, individually and in their corporate capacities in an amount

which will fully and fairly compensate Plaintiff for Plaintiff’s injuries and damages including but

not limited to damages for emotional distress, mental anguish, compensatory relief, punitive

damages, reasonable attorneys’ fees, court costs with interest as provided by law, and such other

and further relief as the Court deems just and equitable.

                             COUNT IV
      WRONGFUL TERMINATION IN VIOLATION OF IOWA PUBLIC POLICY
              WORKPLACE SAFETY, IOSHA RETALIATION
                       (Against All Defendants)

          126. Reeves incorporates all preceding paragraphs as if fully set forth herein.

          127. Defendants routinely employed policies related to an “incentive program” which

attempted to dissuade Reeves and other employees from reporting workplace injuries (“Incentive

Plan”).

          128. Among other things, Defendants reduced the incentive pay provided to Reeves and

other employees if they reported workplace injuries.

          129. Rather, Defendants encouraged Reeves and employees to obtain medical treatment

using their own health care insurance.

          130. Defendants told Reeves and other employees that “if [you] get hurt you better report

that it happened outside the gate.”

                                                  28
    Case 4:19-cv-00244-SMR-CFB        Document
            E-FILED 2019 JUL 08 9:25 PM DALLAS -1-1  Filed
                                                 CLERK     08/05/19 COURT
                                                        OF DISTRICT  Page 60 of 64



       131. Defendants did, in fact, reduce Reeves’ incentive pay because he had sustained a

workplace injury.

       132. On multiple occasions during his employment with Defendants, Reeves opposed

and complained about Defendants’ Incentive Plan, including the fact that his pay was reduced

because he had reported a workplace injury.

       133. Further, Palmer, Reeves’ supervisor, Meyers, Garcia and Defendants actively and

expressly forced Reeves to misrepresent specific facts related to a workplace accident which

occurred on February 28, 2018, including the type of equipment which Reeves was using.

       134. Palmer and Defendants knew and should have reasonably known that these

misrepresentations would affect the outcome of any legitimate investigation which truly sought

to determine the cause of the workplace accident or prevent other workplace accidents, and

would likely obfuscate the true cause of the workplace accident, which would likely inhibit the

ability to prevent such an accident from occurring again.

       135. Defendants knowingly created, caused, enabled and maintained unsafe, illegal and

dangerous working conditions in violation of applicable law with their Incentive Plan and via the

specific misrepresentations noted above related to a workplace accident which occurred on

February 28, 2018.

       136. On multiple occasions during his employment with Defendants, Reeves engaged in

protected activity when he opposed and complained about the Incentive Plan and being forced to

misrepresent facts related to the workplace accident which occurred on February 28, 2018.

       137. Rather than listen or act reasonably or otherwise comply with Iowa law or public

policy, Defendants purposefully and maliciously harassed and retaliated against Reeves by,

among other things, reducing his pay, manufacturing various pretextual claims against him,



                                               29
    Case 4:19-cv-00244-SMR-CFB        Document
            E-FILED 2019 JUL 08 9:25 PM DALLAS -1-1  Filed
                                                 CLERK     08/05/19 COURT
                                                        OF DISTRICT  Page 61 of 64



misleading others regarding the true cause of the accident at issue, and unlawfully terminating

Reeves’ employment.

       138. Defendants’ conduct violated of the public policy of the State of Iowa, including

but not limited to the public policy defined within Iowa Code, Chapter 88, “Occupational Safety

and Health,” which states in part:

             It is the policy of this state to assure so far as possible every working
             person in the state safe and healthful working conditions and to preserve
             human resources by:
             1. Encouraging employers and employees in their efforts to reduce
             the number of occupational safety and health hazards at their
             places of employment, and to stimulate employers and employees to
             institute new and perfect existing programs for providing safe and
             healthful working conditions….
             3. Authorizing the labor commissioner to set mandatory occupational
             safety and health standards applicable to businesses….
             6. Exploring ways to discover latent diseases, establishing causal
             connections between diseases and work in environmental conditions,
             and conducting other research relating to health problems….
             7. Providing medical criteria which will assure insofar as practicable
             that no employee will suffer diminished health, functional capacity or
             life expectancy as a result of the employee’s work experience.
             9. Providing for the development and promulgation of
             occupational safety and health standards.
             10. Providing an effective enforcement program…
             11. Providing for appropriate reporting procedures with respect to
             occupational safety and health which procedures will help achieve
             the objectives of this chapter and accurately describe the nature of
             the occupational safety and health problem….
             13. Devoting adequate funds to the administration and enforcement of
             occupational safety and health standards and rules promulgated by the
             labor commissioner.

       Iowa Code § 88.1(1)-(13) (emphasis added); See also Iowa Code § 88.4.

       139. It is the public policy of the State of Iowa, pursuant to Iowa Chapter 88, that

employers may not legally terminate the employment of employees because they had opposed or

complained or had threatened to complain or may complain regarding occupational and safety

hazard violations and/or dangerous and/or illegal working conditions or violations of applicable


                                                30
     Case 4:19-cv-00244-SMR-CFB        Document
             E-FILED 2019 JUL 08 9:25 PM DALLAS -1-1  Filed
                                                  CLERK     08/05/19 COURT
                                                         OF DISTRICT  Page 62 of 64



law with regard to safety in the workplace, or otherwise attempt to dissuade or prevent

employees from pursuing such complaints or reporting dangerous and/or illegal working

conditions or violations of applicable law with regard to safety in the workplace.

       140. In violation of the public policy of the State of Iowa, Defendants purposefully and

maliciously harassed and retaliated against Reeves by, among other things, reducing his pay,

manufacturing various pretextual claims against him, misleading others regarding the true cause

of the accident at issue, and unlawfully terminating Reeves’ employment in part because Reeves

engaged in protected activity when he opposed and complained about the Incentive Plan and

being forced to misrepresent facts related to the workplace accident which occurred on February

28, 2018 and because Defendants were attempting to dissuade or prevent Reeves from pursuing

such complaints with third parties or reporting dangerous or illegal working conditions or

violations of applicable law to third parties.

       141. Reeves’ opposition and complaints and the facts noted above, including the fact that

Reeves engaged in protected activity when he opposed and complained about the Incentive Plan

and being forced to misrepresent facts related to the workplace accident which occurred on

February 28, 2018 were a determinative factor in Defendants’ decision to harass and retaliate

against Reeves, including Defendants’ decisions to actively force Reeves to misrepresent specific

facts related to a workplace accident, manufacture various pretextual reasons to fire him, issue

and/or convey such reprimands to him, knowingly misrepresent relevant facts regarding Reeves’

employment to others, and unlawfully terminating Reeves’ employment.

       142. Defendants’ actions noted above, including the termination of Plaintiff’s

employment, violated the public policy of the State of Iowa.




                                                 31
    Case 4:19-cv-00244-SMR-CFB        Document
            E-FILED 2019 JUL 08 9:25 PM DALLAS -1-1  Filed
                                                 CLERK     08/05/19 COURT
                                                        OF DISTRICT  Page 63 of 64



       143. If not addressed and remedied, such actions would contravene and subvert well-

recognized and defined public policies of the State of Iowa.

       144. As a direct and proximate result of Defendants’ unlawful conduct noted herein,

Plaintiff has in the past suffered, and will in the future suffer, injuries and damages including but

not limited to mental and emotional distress, fear, anguish, humiliation, intimidation,

embarrassment, physical sickness, lost enjoyment of life, medical expenses, lost wages, benefits,

future earnings, and other benefits and emoluments of employment.

       145. Defendants acted with legal malice and/or reckless disregard for Plaintiff’s rights

and safety, and Plaintiff is, therefore, entitled to punitive damages.

       WHEREFORE the Plaintiff respectfully prays that this Court issue an Order declaring

that the Defendants violated applicable law as set forth herein and enter judgment against the

Defendants jointly and severally, individually and in their corporate capacities in an amount

which will fully and fairly compensate Plaintiff for Plaintiff’s injuries and damages including but

not limited to damages for emotional distress, mental anguish, compensatory relief, punitive

damages, reasonable attorneys’ fees, court costs with interest as provided by law, and such other

and further relief as the Court deems just and equitable.

                                         JURY DEMAND

       Plaintiff hereby demands a jury trial with regard to all claims set forth herein.




                                                 32
Case 4:19-cv-00244-SMR-CFB        Document
        E-FILED 2019 JUL 08 9:25 PM DALLAS -1-1  Filed
                                             CLERK     08/05/19 COURT
                                                    OF DISTRICT  Page 64 of 64



                                          Respectfully Submitted,

                                          FLYNN LAW FIRM, P.L.C.

                                          /s/ E.J. Flynn
                                          E.J. Flynn AT0009633
                                          2900 100th St., Ste. 304
                                          Urbandale, Iowa 50322
                                          Telephone: (515) 270-1941
                                          Facsimile: (855) 331-6509
                                          E-mail: ejflynn@flynnlawia.com

                                          ATTORNEYS FOR PLAINTIFF




                                     33
